


--------------------------------------------------------------------------------


LOAN AND SECURITY AGREEMENT

by and between

 

AUTOINFO, INC.

SUNTECK TRANSPORT CO., INC.

ELEETS LOGISTICS, INC.

SUNTECK TRANSPORT CARRIERS, INC.,

SUNTECK GOVERNMENT LOGISTICS, INC.,

SUNTECK TRANSPORT GROUP, INC.

RAILPORT SERVICES, INC.,

 

and

 

AMERICAN SHIPPERS DISPATCH, INC.

 

as the “Borrowers”

 

and

 

REGIONS BANK

as the “Lender”

 

February 17, 2009

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS


  Page       1. 
DEFINITIONS; RELATED TERMS
1   1.1 Certain UCC Terms 1   1.2 Defined Terms 1   1.3 Financial Terms 10   2.
THE CREDIT FACILITY
10   2.1 The Commitments 10   2.2 The Notes 10   2.3 Interest 10   2.4
Requesting New Loans 11   2.5 Requests for Borrowings 12   2.6 Excess
Outstandings 12   2.7 Repayment of Loans 12   2.8 Additional Payment Provisions
13   2.9 Lockboxes; Collections Accounts 13   2.10 Letters of Credit 14   2.11
Fees 14   2.12 Statement of Account 15   2.13 Termination 15   2.14 USA Patriot
Act Notice 15   3.
SECURITYAGREEMENT
15   3.1 Security Interest 15   3.2 Financing Statements; Fixture Filings; Power
of Attorney 16   3.3 Entry 16   3.4 Other Rights 16   3.5 Accounts 16   3.6
Waiver of Marshaling 17   3.7 Control; Further Assurances 17   3.8 Pledge of
Equity Interests 17   4.
CONDITIONS PRECEDENT TO EXTENSIONS OF CREDIT
17   4.1 Conditions Precedent to each Initial Loan 17   4.2 Conditions Precedent
to Each Loan 18   5.
REPRESENTATIONS AND WARRANTIES
19   5.1 Valid Existence and Power 19   5.2 Authority 19   5.3 Financial
Condition 19   5.4 Litigation 19   5.5 Agreements, Etc 20   5.6 Authorizations
20   5.7 Title 20   5.8 Collateral 20   5.9 Jurisdiction of Organization;
Location 20   5.10 Taxes 20   5.11 Labor Law Matters 21   5.12 Accounts 21  
5.13 Judgment Liens 21   5.14 Structure 21   5.15 Deposit Accounts 21   5.16
Environmental 21


i


--------------------------------------------------------------------------------


TABLE OF CONTENTS
(continued)

Page

  5.17 ERISA 22   5.18 Investment Company Act 22   5.19 Insider 22   5.20
Sanctioned Persons; Sanctioned Countries 22   5.21 Compliance with Covenants; No
Default 22   5.22 Full Disclosure 22   5.23 Collateral Disclosure Certificates
22   5.24 Operating and Capital Leases 22   6. AFFIRMATIVE COVENANTS 22   6.1
Use of Loan Proceeds 22   6.2 Maintenance of Business and Properties 22   6.3
Insurance 23   6.4 Certain Notices 23   6.5 Inspections of Books and Records and
Field Examinations; Appraisals;
Physical Inventories 23   6.6 Financial Information 24   6.7 Maintenance of
Existence and Rights 25   6.8 Payment of Taxes, Etc 25   6.9 Subordination 25  
6.10 Compliance; Hazardous Materials 25   6.11 Further Assurances 26   6.12
Covenants Regarding Collateral 26   7. NEGATIVE COVENANTS 26   7.1 Debt 26   7.2
Liens 27   7.3 Restricted Payments 27   7.4 Loans and Other Investments 27   7.5
Change in Business; Activities Covered by Insurance, Etc 28   7.6 Accounts 28  
7.7 Transactions with Affiliates 28   7.8 No Change in Name, Offices, or
Jurisdiction of Organization; Removal of
Collateral 28   7.9 No Sale, Leaseback 28   7.10 Margin Stock 29   7.11 Tangible
Collateral 29   7.12 Subsidiaries 29   7.13 Liquidation, Mergers,
Consolidations, and Dispositions of Assets;
Name and Good Standing 29   7.14 Change of Fiscal Year or Accounting Methods 29
  7.15 Deposit Accounts; Exclusive Control 29   8. FINANCIAL COVENANTS 29   8.1
Definitions 29   8.2 Financial Covenants 30   9. DEFAULT  30   9.1 Events of
Default 30   9.2 Remedies 32   9.3 Receiver 32   9.4 Deposits; Insurance 32  


ii

 

--------------------------------------------------------------------------------


TABLE OF CONTENTS
(continued)

Page

10. MISCELLANEOUS  32   10.1 No Waiver, Remedies Cumulative 32   10.2 Survival
of Representations 32   10.3 Indemnity By Borrowers; Expenses 33   10.4 Notices
33   10.5 GOVERNING LAW 34   10.6 Successors and Assigns 34   10.7 Counterparts;
Telecopied Signatures 34   10.8 No Usury 34   10.9 Powers 34   10.10 Approvals;
Amendments 34   10.11 Participations and Assignments 34   10.12 Dealings with
Multiple Borrowers 34   10.14 Additional Provisions 35   10.15 Integration;
Final Agreement 35   10.16 LIMITATION ON LIABILITY; WAIVER OF PUNITIVE DAMAGES
35   10.17 WAIVER OF JURY TRIAL 35   10.18 Submission to Jurisdiction; Venue 36
  10.19 Credit Inquiries 36   10.20 Information 36   10.21 No Tax Advice 36  


iii


--------------------------------------------------------------------------------


EXHIBITS AND SCHEDULES

EXHIBITS:

 

Exhibit A

-

Form of Revolving Note

Exhibit B

-

Form of Notice of Borrowing

Exhibit C

-

Form of Collateral Disclosure Certificate

Exhibit T

-

Form of Telephone Instruction Letter

Exhibit 4.1

-

Form of Borrower’s Counsel’s Opinion

Exhibit 6.6(a)

-

Form of Borrowing Base Certificate

Exhibit 6.6(d)

-

Form of Compliance and No Default Certificate

 

 

SCHEDULES:

 

Schedule 5.3

-

Direct or Contingent Obligations and Liabilities

Schedule 5.4

-

Pending or Threatened Litigation

Schedule 5.8(b)

-

Insurance Policies

Schedule 5.9

-

Locations of Collateral

Schedule 5.14

-

Corporate Structure

Schedule 5.15

-

Deposit Accounts

Schedule 5.16

-

Environmental

Schedule 5.17

-

ERISA

Schedule 5.24

-

Operating and Capital Leases

Schedule 7.1

-

Scheduled Permitted Debt

Schedule 7.2

-

Scheduled Permitted Liens

Schedule 7.7

-

Transactions with Affiliates

 


--------------------------------------------------------------------------------


LOAN AND SECURITY AGREEMENT

THIS LOAN AND SECURITY AGREEMENT (the “Agreement”), dated as of February 17,
2009, by and between AUTOINFO, INC., a Delaware corporation (“Parent Company”)
and its direct and indirect Subsidiaries, namely, SUNTECK TRANSPORT CO., INC.,
(“Sunteck”), ELEETS LOGISTICS, INC. (“ELEETS”), SUNTECK TRANSPORT CARRIERS, INC.
(“STC”), SUNTECK GOVERNMENT LOGISTICS, INC. (“SGL”), SUNTECK TRANSPORT GROUP,
INC., a Florida corporation (“STG”), RAILPORT SERVICES, INC., a Florida
corporation (“RSI”) and AMERICAN SHIPPERS DISPATCH, INC. (“ASD”), all of which
are Florida corporations (Parent Company, together with Sunteck, ELEETS, STC,
SGL, RSI and ASD, herein called, collectively, the “Borrowers” and,
individually, a “Borrower”), and REGIONS BANK, an Alabama bank (together with
its successors and assigns, “Lender”).

W I T N E S S E T H :

The Borrowers are engaged in a common business enterprise and, in connection
therewith, have applied jointly to Lender for credit pursuant hereto. In
consideration of the premises and of the mutual covenants herein contained and
to induce Lender to extend credit to Borrowers, the parties agree as follows:

 

1.

DEFINITIONS; RELATED TERMS.

1.1       Certain UCC Terms. Any term used in this Agreement or in any financing
statement filed in connection herewith which is defined in the UCC and not
otherwise defined in this Agreement or in any other Loan Document shall have the
meaning given to the term in the UCC, including, without limitation, Accession,
Account Debtor, Chattel Paper, Account, Commercial Tort Claim, Deposit Account,
Document, Electronic Chattel Paper, Equipment, Fixture, Instrument, Inventory,
Investment Property, Letter-of-Credit Right, Proceeds, Supporting Obligation,
and Tangible Chattel Paper.

1.2       Defined Terms. Capitalized terms that are not otherwise defined herein
shall have the meanings set forth in this Section 1.2. Certain terms relating to
financial covenants are set forth in Section 8.

“Accounts Payable Report” has the meaning given such term in Section 6.6(a).

“Accounts Receivable Report” has the meaning given such term in Section 6.6(a).

“Affiliate” means, with respect to any Person, (a) any other Person directly or
indirectly owning five percent (5%) or more of the Equity Interests of such
Person or of which such Person owns five percent (5%) or more of such Equity
Interests; (b) any other Person controlling, controlled by, or under common
control with such Person; (c) any officer, director, or employee of such Person
or any Affiliate of such Person; and (d) any family member or Affiliate of such
Person. Without limitation of the foregoing, each Borrower is an Affiliate of
each other Borrower.

“Applicable Margin” means, as to any Revolving Loan, one and 50/100ths of one
percent (1.50%) per annum, so long as such Loan is a LIR Loan, and one and
50/100ths of one percent (1.50%) per annum if, pursuant to Section 2.3(f), such
Loan is made as, or converted to, a Base Rate Loan.

“Base Rate” means, for any day, the rate per annum (rounded upwards, if
necessary, to the nearest whole multiple of 1/100 of 1%) equal to the greatest
of (a) the Federal Funds Rate in effect on such day plus ½ of 1% or (b) the
Prime Rate in effect on such day. If for any reason Lender shall have determined
(which determination shall be conclusive absent manifest error) that it is
unable, after due inquiry, to ascertain the Federal Funds Rate for any reason,
including the inability or failure of Lender to obtain sufficient quotations in
accordance with the terms hereof, the Base Rate shall be determined without
regard to clause (a) of the first sentence of this definition until the
circumstances giving rise to such inability no longer exist. Any change in the
Base Rate due to a change in the Prime Rate or the Federal Funds Rate shall be
effective on the effective date of such change in the Prime Rate or the Federal
Funds Rate, respectively.

 

--------------------------------------------------------------------------------

“Base Rate Loan” means a Loan, or portion thereof, during any period in which it
bears interest at a rate based on the Base Rate pursuant to Section 2.3(f).

“Borrower” or “Borrowers” shall have the meanings given to such terms in the
preamble to this Agreement.

“Borrower Agent” shall have the meaning set forth in Section 10.12.

“Borrowing Base” means, on any date of determination, an amount equal to:

(a)        up to eighty-five percent (85%) (or such lesser percentage as Lender
may determine from time to time in its Permitted Discretion) of the total amount
of Eligible Billed Accounts, plus

(b)        the lesser of (i) up to seventy-five percent (75%) (or such lesser
percentage as Lender may determine from time to time in its Permitted
Discretion) of the total amount of Eligible Unbilled Accounts or (ii) Twelve
Million Dollars ($12,000,000), less

 

(c)

any Reserves.

“Borrowing Base Certificate” has the meaning set forth in Section 6.6(a).

“Business Day” means (a) any week day on which Lender is open for business in
Birmingham, Alabama, and Atlanta, Georgia, and (b) with respect to all matters
relating to the determination of the LIBOR Index Rate, any day that is also a
day for trading by and between banks in U.S. dollar deposits in the London
interbank market.

“Capital Expenditures” means, for any period, the aggregate cost of all capital
assets acquired by a Borrower and its Subsidiaries during such period (including
gross leases to be capitalized under GAAP and leasehold improvements), as
determined in accordance with GAAP.

“Closing Date” means the earliest date on which all of the conditions precedent
in Section 4 of this Agreement are satisfied and the initial extensions of
credit are made under this Agreement.

“Collateral” means all property of each Borrower, wherever located and whether
now owned by each Borrower or hereafter acquired, including but not limited to,
for each Borrower, (a) all Inventory; (b) all General Intangibles; (c) all
Accounts; (d) all Chattel Paper; (e) all Instruments and Documents and any other
instrument or intangible representing payment for goods or services; (f) all
Equipment; (g) all Investment Property; (h) all Commercial Tort Claims; (i) all
Letter-of-Credit Rights; (j) all Deposit Accounts and funds on deposit therein,
including but not limited to any Funding Account, Collections Account, and funds
otherwise on deposit with or under the Control of Lender or its agents or
correspondents; (k) all Fixtures and (l) all parts, replacements, substitutions,
profits, products, Accessions, cash and non-cash Proceeds, and Supporting
Obligations of any of the foregoing (including, but not limited to, insurance
proceeds) in any form and wherever located. Collateral also includes, for each
Borrower, (i) all written or electronically recorded books and records relating
to any such Collateral and other rights relating thereto and (ii) any other real
or personal property as to which Lender, at any time of determination, has a
Lien to secure the Obligations. The term “Collateral” expressly includes all
issued and outstanding Equity Interests of each Borrower which is a Subsidiary
of Parent Company or another Borrower now or hereafter owned by the Parent
Company or such Borrower, including all such Equity Interests so listed and
described on Schedule 5.14.

“Collateral Disclosure Certificate” means each certificate, to be substantially
in the form of Exhibit C attached hereto and made a part hereof, executed and
delivered by a Credit Party to Lender on or before the Closing Date.

“Collections Account” means any Deposit Account maintained by a Borrower with
Lender to which collections, deposits, and other payments on or with respect to
Collateral may be made pursuant to the terms hereof and to which only Lender
shall have access to withdraw or otherwise direct the disposition of funds on
deposit therein.

 

 

2

 



 

--------------------------------------------------------------------------------

“Commitment(s)” shall mean the Revolving Loan Commitment.

“Control” means, with respect to any asset, right, or property with respect to
which a security interest therein is perfected by a secured party’s having
“control” thereof (whether pursuant to the terms of an agreement or through the
existence of certain facts and circumstances), that Lender has “control” of such
asset, right, or property in accordance with the terms of Article 9 of the UCC.

“Credit Party” means each Borrower, each Guarantor (other than an individual
Guarantor), and each other Person obligated to Lender under any Loan Document.

“Debt” means all liabilities of a Person as determined under GAAP and all
obligations which such Person has guaranteed or endorsed or is otherwise
secondarily or jointly liable for, and shall include, without limitation, (a)
all obligations for borrowed money or purchased assets; (b) obligations secured
by assets whether or not any personal liability exists; (c) the capitalized
amount of any capital or finance lease obligations; (d) the unfunded portion of
pension or benefit plans or other similar liabilities; (e) obligations as a
general partner; (f) contingent obligations pursuant to guaranties,
endorsements, letters of credit and other secondary liabilities; (g) obligations
for deposits; and (h) obligations under Hedge Agreements.

“Default” means any event or circumstance which, upon satisfaction of any
requirement for the giving of notice or the lapse of time, or the happening of
any further condition, event, or act, would constitute an Event of Default.

“Default Rate” means, as of any date, a rate per annum that is equal to (a) in
the case of each Loan outstanding on such date, two percent (2.00%) in excess of
the rate otherwise applicable to such Loan on such date; (b) in the case of fees
payable with respect to Letters of Credit, two percent (2.00%) in excess of the
fees otherwise applicable to Letters of Credit; and (c) in the case of any other
Obligations outstanding on such date, two percent (2.00%) in excess of the LIBOR
Index Rate in effect on such date; provided, however, that Obligations arising
under any Hedge Agreement shall bear interest at the rate and, if applicable,
the default rate set forth in such Hedge Agreement.

“EBITDA” has the meaning given such term in Section 8.1.

“Eligible Accounts” means all of each Borrower’s Accounts (valued at the face
amount of such invoice, minus the maximum discounts, credits, and allowances
which may be taken by Account Debtors on such Accounts, and net of any sales
tax, finance charges, or late payment charges included in the amount invoiced)
created or acquired by such Borrower and arising from the rendering of services
in such Borrower’s ordinary course of business, but excluding (without
duplication), Accounts:

 

(a)

which are not denominated in U.S. dollars;

(b)        over which Lender does not have a duly perfected, first-priority (and
only) Lien or which, by contract, subrogation, mechanics’ lien laws, or
otherwise, are subject to claims by a Borrower’s creditors or other third
parties or which are owed by Account Debtors as to whom any creditor of Borrower
(including any bonding company) has lien or retainage rights;

(c)        as to which any representation, warranty, or covenant herein relating
thereto shall be untrue, misleading, or in default in any material respect;

(d)        outstanding for longer than (i) ninety (90) days from original
invoice date or sixty (60) days from the original due date, whichever is the
shorter time, in the case of Eligible Billed Accounts, and (ii) thirty (30) days
from delivery date in the case of Eligible Unbilled Accounts;

(e)        owed by any Account Debtor if more than twenty-five (25%) of the
Accounts owed by such Account Debtor to a Borrower, or to Borrowers generally,
are deemed ineligible pursuant to clause (d) above;

 

(f)

owed by any of such Borrower’s Affiliates;

(g)        owed by any of such Borrower’s creditors, but only to the extent of
Borrower’s Debt to such creditors;

 

 

3

 



 

--------------------------------------------------------------------------------

(h)        as to which the Account Debtor disputes liability or are otherwise in
dispute or are subject to any counterclaim, contra-account, volume rebate,
cooperative advertising accrual, deposit, or offset, but only to the extent
thereof;

(i)        owing by any Account Debtor (and such Account Debtor’s Affiliates)
whose aggregate Accounts exceed ten percent (10%) of the total of Borrowers’
total Eligible Accounts, but only in each case to the extent of such excess;

(j)        owing by any Account Debtor which is not Solvent or which is subject
to any proceeding of the types described in Section 9.1(g) or Section 9.1(h);

(k)        arising from a sale on a bill-and-hold, progress billing, guaranteed
sale, sale-or-return, sale-on-approval, consignment, or similar basis;

(l)        owed by an Account Debtor which (i) is a Sanctioned Person or (ii) is
located outside of the United States of America or Canada (subject, in the case
of Canada, to an aggregate dollar limit determined from time to time by Lender,
in its Permitted Discretion) unless Lender, in its Permitted Discretion, agrees
to allow such Account to be an Eligible Account on terms and conditions
satisfactory to Lender in its Permitted Discretion;

(m)       owed by the United States of America or any other governmental or
quasi-governmental unit, agency, or subdivision unless such Borrower shall have
complied with all applicable Federal and state assignment of claims laws as
required by;

(n)        (i) as to which the goods or services giving rise to such Account (A)
have not been delivered or provided to, and accepted by, the Account Debtor, (B)
are subject to repurchase, return, rejection, repossession, loss, or damage, or
(C) have not been completely performed, as applicable, or (ii) which do not
represent a final sale;

(o)        evidenced by a note or other Instrument or Chattel Paper or which
have been reduced to judgment;

(p)        as to which such Borrower or Lender, in its Permitted Discretion,
shall have determined the validity, collectibility, or amount thereof to be
doubtful;

(q)        owed by an Account Debtor which is located in a jurisdiction where
such Borrower is required to qualify to transact business or to file reports,
unless such Borrower has so qualified or filed; and

 

(r)

which Lender otherwise determines, in its Permitted Discretion, to be
ineligible.

To the extent applicable, “Eligible Accounts” shall not include aged credit
balances outstanding for longer than ninety (90) days.

“Eligible Billed Accounts” shall mean Eligible Accounts as to which the service
corresponding thereto has been completed and a paper invoice or an electronic
equivalent acceptable to Lender has been issued to the applicable Account
Debtors.

“Eligible Unbilled Accounts” shall mean Eligible Accounts as to which the
service corresponding thereto has been completed but no paper invoice or
electronic equivalent acceptable to Lender has been issued to the applicable
Account Debtors but which will be issued as soon as practicable in the ordinary
course of a Borrower’s business.

“Environmental Laws” means, collectively, the Comprehensive Environmental
Response, Compensation and Liability Act of 1980; the Superfund Amendments and
Reauthorization Act of 1986; the Resource Conservation and Recovery Act; the
Toxic Substances Act; the Clean Water Act; the Clean Air Act; the Oil Pollution
and Hazardous Substances Control Act of 1978; and any other “Superfund” or
“Superlien” law or any other Federal, state, or local statute, law, ordinance,
code, rule, regulation, order, or decree relating to, or imposing liability or
standards of conduct concerning, any hazardous, toxic or dangerous waste,
substance, or material, as now or at any time hereafter in effect, in each case,
as the same may be amended from time to time.

“Equity Interest” means, with respect to any Person, any and all shares,
interests, rights to purchase, warrants, options, participations or other
equivalents of or interest in (however designated) equity of such Person,
including, without limitation, any common stock, preferred stock, limited or
general partnership interests, and limited liability company membership
interests, whether voting or non-voting.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

 

4

 



 

--------------------------------------------------------------------------------

“Event of Default” has the meaning given such term in Section 9.1.

“Excess Availability” means, at any time of determination, the amount by which
(a) the lesser of (i) the Borrowing Base and (ii) the Revolving Loan Commitment,
exceeds (b) the Working Capital Obligations.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal, for each day during such period, to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the next preceding Business Day) by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day that is a Business Day, the average of the quotations at approximately 10:00
a.m. (Birmingham, Alabama, time) for such day on such transactions received by
Lender from 3 Federal Funds brokers of recognized standing selected by it in its
discretion.

“Fiscal Month,” “Fiscal Quarter,” and “Fiscal Year” means each of Borrower’s
fiscal months, quarters, or years, as applicable.

“Fixed Charge Coverage Ratio” has the meaning given such term in Section 8.1.

“Flat Rate” shall mean a simple interest rate of three percent (3.0%) per annum.

“Funded Debt” has the meaning given such term in Section 8.1.

“Funding Account” means any Deposit Account maintained by a Borrower or Borrower
Agent with Lender for the purpose of depositing the proceeds of Loans.

“GAAP” means generally accepted accounting principles as in effect in the United
States from time to time.

“General Intangibles” has the meaning set forth in the UCC, and includes,
without limitation, general intangibles of each Borrower, whether now owned or
hereafter created or acquired by each Borrower, including all choses in action,
causes of action, company or other business records, inventions, blueprints,
designs, patents, patent applications, trademarks, trademark applications, trade
names, trade secrets, service marks, goodwill, brand names, copyrights,
registrations, licenses, franchises, customer lists, permits, tax refund claims,
computer programs, operational manuals, internet addresses and domain names,
insurance refunds and premium rebates, all claims under guaranties, security
interests or other security held by or granted to such Borrower to secure
payment of any of any of such Borrower’s Accounts by an Account Debtor, all
rights to indemnification and all other intangible property of such Borrower of
every kind and nature (other than Accounts).

“Governmental Entity” means any (a) court (whether in law or at equity or trial
or appellate), tribunal, or arbitrator or arbitration proceeding and (b) any
local, city, state, Federal, municipal or quasi-municipal, foreign, or
international government or any subdivision, agency, authority, commission,
bureau, branch, regulatory body, or other body thereof.

“Guarantor” means any Person now or hereafter guaranteeing, endorsing, acting as
surety of, or otherwise becoming liable for any Obligations.

“Guaranty” means any guaranty of all or any Obligations now or hereafter
executed and delivered by any Guarantor to Lender, as the same may be amended,
restated, supplemented, or otherwise modified from time to time.

“Hedge Agreement” has the meaning for swap agreement as defined in 11 U.S.C. §
101, as in effect from time to time, or any successor statute, and includes,
without limitation, any rate swap agreement, forward rate agreement, commodity
swap, commodity option, interest rate option, forward foreign exchange
agreement, spot foreign exchange agreement, rate cap agreement, rate floor
agreement, rate collar agreement, currency swap agreement, cross-currency rate
swap agreement, currency option and any other similar agreement.

 

 

5

 



 

--------------------------------------------------------------------------------

“Item” means any “item” as defined in Section 4-104 of the UCC, and shall also
mean and include checks, drafts, money orders or other media of payment.

“Jurisdiction” means the State of Georgia.

“LC Obligations” means, at any time of determination, the aggregate undrawn and
unreimbursed amounts under all Letters of Credit.

“Letter of Credit” means a letter of credit issued by Lender for the account of
a Borrower, or Borrowers jointly, as provided in Section 2.1(a) and Section
2.10.

“Lien” means any lien (statutory or otherwise), mortgage, deed of trust, deed to
secure debt, pledge, hypothecation, security interest, trust arrangement,
security deed, financing lease, collateral assignment, encumbrance, conditional
sale or title retention agreement, or any other interest in property designed to
secure the repayment or performance of any obligation, whether arising by
agreement or under any statute or law or otherwise.

“LIBOR” means a per annum rate equal to the rate per annum offered by prime
banks in the London interbank eurodollar market for deposits in United States
dollars in an amount comparable to the Loan for which such rate is being
determined and for a period equal to the interest period applicable thereto, all
as determined by Lender with reference to the financial information reporting
service used by Lender at the time of such determination. Each calculation by
Lender of LIBOR shall be conclusive and binding for all purposes, absent
manifest error.

“LIBOR Index Rate” means, for any LIR Loan and at any time of determination, a
per annum rate equal to LIBOR determined with respect to an interest period of
one (1) month. At Borrowers’ election (or, if Borrowers make no election or
while any Event of Default exists, then, at Lender’s election): (i) the LIBOR
Index Rate shall be determined daily on each Business Day and shall be increased
or decreased, as applicable, automatically and without notice to any Person on
the date of each such determination, or (ii) the LIBOR Index Rate shall be
determined monthly on the first Business Day of each calendar month and shall be
increased or decreased, as applicable, automatically and without notice to any
Person on the date of each such determination. Upon Borrowers’ request from time
to time, Lender will quote the then current LIBOR Index Rate to Borrowers.

“LIBOR Reserve Requirements” means the maximum reserves (whether basic,
supplemental, marginal, emergency, or otherwise) prescribed from time to time by
the Board of Governors of the Federal Reserve System (or any successor) with
respect to liabilities or assets consisting of or including “Eurocurrency
liabilities” (as defined in Regulation D of the Board of Governors of the
Federal Reserve System).

“LIR Loan” means a Loan, or portion thereof, during any period in which it bears
interest at a rate based on the LIBOR Index Rate.

“Loans” means the Revolving Loans .

“Loan Documents” means this Agreement and each other now existing or hereafter
arising document, agreement, or instrument evidencing, describing, guaranteeing,
or securing the Obligations or delivered in connection with this Agreement (but
excluding any Hedge Agreement), including, without limitation, each Security
Agreement, Note, Guaranty, Notice of Borrowing, Collateral Disclosure
Certificate, Borrowing Base Certificate, and UCC financing statement, as the
same may be amended, restated, supplemented, or otherwise modified from time to
time.

“Loss” has the meaning given such term in Section 6.3.

“Material Adverse Effect” means any (a) material adverse effect upon the
validity, performance, or enforceability of any of the Loan Documents or any of
the transactions contemplated hereby or thereby; (b) material adverse effect
upon the properties, business, prospects, or condition (financial or otherwise)
of any Credit Party; (c)

 

 

6

 



 

--------------------------------------------------------------------------------

material adverse effect upon the ability of any Credit Party to fulfill any
obligation under any of the Loan Documents; or (d) material adverse effect on
the Collateral.

“Material Agreement” means an agreement to which any Credit Party is a party
(other than the Loan Documents) evidencing or pertaining to (A) any Funded Debt,
(B) capitalized leases or (C) operating leases with aggregate annual rentals
exceeding One Hundred Thousand Dollars ($100,000) or, if otherwise, for which
breach, termination, cancellation, nonperformance, or failure to renew could
reasonably be expected to have a Material Adverse Effect.

“Net Proceeds” means, with respect to the disposition of any property, (a) the
proceeds (including cash receivable (when received) by way of deferred payment)
received by a Borrower in cash from the sale, lease, transfer, or other
disposition of such property, including insurance proceeds and awards of
compensation received with respect to any Loss affecting all or part of such
property, minus (b) (i) the reasonable and customary costs and expenses of such
sale, lease, transfer, or other disposition (including legal fees and sales
commissions) and (ii) amounts applied to repayment of Debt for borrowed money
(other than the Obligations) secured by a Permitted Lien on such property which
is senior to Lender’s Liens; and (iii) in connection with any sale of such
property, a reasonable reserve (not to exceed five percent (5%) of the total
purchase price) for post-closing adjustments to the purchase price (provided
that upon the expiration of ninety (90) days after the sale, any remaining
reserve balance shall constitute Net Proceeds).

“Notes” shall mean the Revolving Note and any other promissory note now or
hereafter evidencing any Obligations, as the same may be amended, restated,
supplemented, or otherwise modified from time to time.

“Notice of Borrowing” means each written request for a Revolving Loan
substantially in the form of Exhibit B, attached hereto and made a part hereof.

“OFAC” means the United States Department of the Treasury’s Office of Foreign
Assets Control or any successor thereto.

“Obligations” means all obligations and covenants now or hereafter owed to
Lender or any Affiliate of Lender by each Borrower, or Borrowers jointly,
whether related or unrelated to the Loans, this Agreement, or the Loan
Documents, including, without limitation or duplication, (a) amounts owed or to
be owed under the terms of this Agreement and the other Loan Documents, or
arising out of the transactions described herein or therein, (b) the Loans, (c)
amounts paid by Lender under, and other obligations of each Borrower or
Borrowers jointly arising under, Letters of Credit, letters of credit, bankers
acceptances, or drafts accepted or issued by Lender for the account of a
Borrower or Borrowers jointly, the LC Obligations, and commissions and fees
incurred by a Borrower in connection with Lender’s issuance, amendment, renewal
or extension of Letters of Credit, letters of credit, bankers acceptances, or
Items, (d) any Debt arising out of or relating to any Deposit Accounts of a
Borrower, or Borrowers jointly, with Lender or any Affiliate of Lender or any
cash management services or other products or services, including merchant card
and ACH transfer services, (e) all existing and future obligations under any
Hedge Agreements between Lender or any Affiliate of Lender and a Borrower, or
Borrowers jointly, whenever executed (including obligations under Hedge
Agreements entered into prior to any transfer or sale of Lender’s interests
hereunder if Lender ceases to be a party hereto), and (f) all fees, all costs of
collection, attorneys’ fees and expenses of, or advances by, Lender which Lender
pays or incurs (i) in discharge of obligations of any Credit Party, (ii) to
inspect, repossess, remove, transport, deliver, protect, preserve, complete,
store, sell or otherwise dispose of any Collateral, or (iii) in connection with
the appointment and administration of any receiver, together, in each of the
foregoing cases in this definition, all interest accruing thereon, including any
interest on pre-petition Debt accruing after bankruptcy (whether or not
allowable in such bankruptcy), and whether any of the foregoing amounts are now
due or hereafter become due, are direct or indirect, or are certain or
contingent, and whether such amounts due are from time to time reduced or
entirely extinguished and thereafter re-incurred.

“Parent Company” shall have the meaning given to such term in the preamble to
this Agreement.

“Permitted Debt” has the meaning set forth in Section 7.1 hereof.

 

 

7

 



 

--------------------------------------------------------------------------------

“Permitted Discretion” shall mean the discretion of Lender exercised by it
solely but in good faith and from the standpoint of an asset-based lender.

“Permitted Liens” has the meaning set forth in Section 7.2 hereof.

“Permitted Location” means (a) any location of each Borrower within the
continental United States of America described in the Collateral Disclosure
Certificate and (b) any other location within the continental United States of
America as to which each Borrower shall have provided written notice to Lender
and Lender shall have consented in writing to such location’s being a “Permitted
Location.”

“Permitted Purposes”, in reference to the use(s) of the proceeds of the Loans,
(i) to pay existing Debt being refinanced pursuant hereto, (ii) for each
Borrower’s working capital and (iii) for other purposes in the ordinary course
of each Borrower’s business as conducted on the Closing Date to the extent not
in contravention of any terms or conditions of this Agreement.

“Person” means any natural person, corporation, unincorporated organization,
trust, joint-stock company, joint venture, association, company, limited or
general partnership, limited liability company, any government or any agency or
political subdivision of any government, or any other entity or organization.

“Prime Rate” means that rate announced by Lender from time to time as its prime
rate and is one of several interest rate bases used by Lender. Lender lends at
rates both above and below its prime rate, and Borrower acknowledge that
Lender’s prime rate is not represented or intended to be the lowest or most
favorable rate of interest offered by Lender.

“Projections” means, for any period and as to such period, each Borrower’s, or
Borrowers’ jointly and its (or their) Subsidiaries’ forecasted consolidated and
consolidating (a) balance sheets, (b) profit and loss statements, (c) cash flow
statements, and (d) Borrowing Base availability calculations, all prepared on a
quarterly basis and on a basis consistent with each Borrower’s, or Borrowers’
jointly, and its (or their) Subsidiaries’ historical financial statements,
together with appropriate supporting details and a statement of underlying
assumptions.

“Properly Contested” means, in the case of any Debt of any Credit Party
(including any taxes) which is not paid when due or payable by reason of such
Credit Party’s bona fide dispute over its liability therefor or the amount
thereof, (a) such Debt is being properly contested in good faith by appropriate
proceedings promptly instituted and diligently conducted; (b) such Credit Party
has established appropriate reserves in accordance with GAAP; (c) the
non-payment of such Debt will not have a Material Adverse Effect and will not
result in a forfeiture or sale of any of such Credit Party’s assets; (d) no Lien
is imposed upon any of such Credit Party’s assets with respect to such Debt
unless such Lien is at all times subordinate in priority to the Liens in favor
of Lender (except only with respect to property taxes that have priority as a
matter of applicable law) and enforcement of such Lien is stayed pending the
final resolution or disposition of such dispute; (e) if the Debt results from,
or is determined by the entry, rendition, or issuance against such Credit Party
or any of its assets of a judgment, writ, order, or decree, enforcement of such
judgment, writ, order, or decree is stayed pending a timely appeal or other
judicial review; and (f) if such contest is abandoned, settled, or determined
adversely (in whole or in part) to such Credit Party, such Credit Party
forthwith pays such Debt and all penalties, interest, and other amounts due in
connection therewith. Only that portion of the Debt which is in dispute may be
Properly Contested.

“Qualified Appraisal” means an appraisal conducted in a manner and with such
scope and using such methods as are acceptable to Lender by an appraiser
selected by, or acceptable to, Lender, the results of which are acceptable to
Lender in all respects.

“Regulated Materials” means any hazardous, toxic, or dangerous waste, substance,
or material, the generation, handling, storage, disposal, treatment, or emission
of which is subject to any Environmental Law.

“Reserves” means the such amounts, including but not limited to reserves for
obligations under Hedge Agreements, as may be required by Lender to be imposed
against borrowing availability at any time and from time to time in Lender’s
Permitted Discretion.

 

 

8

 



 

--------------------------------------------------------------------------------

“Restricted Payment” means (a) any cash dividend or other cash distribution,
direct or indirect, on account of any Equity Interests issued by a Borrower or
any of its Subsidiaries, as the case may be, now or hereafter outstanding, (b)
any redemption, retirement, sinking fund or similar cash payment, purchase or
other acquisition for value, direct or indirect, of any Equity Interests issued
by a Borrower or any of its Subsidiaries now or hereafter outstanding by a
Borrower or any of its Subsidiaries, as the case may be, except for any
redemption, retirement, sinking funds or similar payment payable solely in such
other shares or units of the same class of Equity Interests or any class of
Equity Interests which are junior to that class of Equity Interests, (c) any
cash payment made to redeem, purchase, repurchase or retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire any
Equity Interests issued by a Borrower or any of its Subsidiaries now or
hereafter outstanding, or (d) the payment by a Borrower or any of its
Subsidiaries of any Subordinated Debt.

“Revolving Loan Commitment” means the commitment of Lender, subject to the terms
and conditions herein, to make Revolving Loans and issue Letters of Credit in
accordance with the provisions of Section 2 in an aggregate amount not to exceed
Thirty Million Dollars ($30,000,000) at any one time.

“Revolving Loan” means a loan made by Lender pursuant to Section 2.1(a).

“Revolving Note” has the meaning set forth in Section 2.2(a).

“Sanctioned Country” means a country subject to the sanctions program identified
on the list maintained by OFAC and available at the following website or as
otherwise published from time to time:
http://www.treas.gov/offices/enforcement/ofac/programs/.

“Sanctioned Person” means (a) any Person named on the list of Specially
Designated Nationals or Blocked Persons maintained by OFAC available at
http://www.treas.gov/offices/eotffc/ofac/sdn/index.html or as otherwise
published from time to time, (b) any agency, authority, or subdivision of the
government of a Sanctioned Country, (c) any Person or organization controlled by
a Sanctioned Country, or (d) any Person resident in a Sanctioned Country, to the
extent subject to a sanctions program administered by OFAC.

“Security Agreement” means this Agreement as it relates to a security interest
in the Collateral, and any other mortgage instrument, deed of trust, pledge
agreement, life insurance assignment, security agreement, or similar agreement
or instrument now or hereafter executed by any Credit Party or other Person
granting Lender a Lien in any property to secure the Obligations.

“Senior Officer” means, as to any Credit Party, the chairman of the board of
directors, the chief executive officer, chief operating officer, chief financial
officer, chief legal officer, manager (with respect to any manager-managed
limited liability company), or president of such Credit Party.

“Solvent” means, as to any Person, that such Person has capital sufficient to
carry on its business and transactions in which it is currently engaged and all
business and transactions in which it is about to engage, is able to pay its
Debts as they mature, and has assets having a value greater than its
liabilities, at fair valuation.

“Subordinated Debt” means any Debt (other than trade Debt incurred in the
ordinary course of business) payable by a Borrower or a Subsidiary which is
subordinate in right of payment and Lien priority to the Obligations and
Lender’s Lien on the Collateral pursuant to a subordination agreement in form
and substance satisfactory to Lender.

“Subsidiary” means, as to any Person, any other Person of which more than fifty
percent (50%) of the Equity Interests issued by such other Person are directly
or indirectly owned or effectively controlled by such Person. Any unqualified
reference herein or in any Loan Document to “Subsidiary” shall be deemed a
reference to a Borrower’s or the Borrowers’ Subsidiaries (if any), unless the
context requires otherwise.

“Telephone Instruction Letter” means a telephone instruction letter
substantially in the form of Exhibit T, attached hereto and made a part hereof.

 

 

9

 



 

--------------------------------------------------------------------------------

“Term” means the period from and including the Closing Date to but not including
the Termination Date.

“Termination Date” means the earliest to occur of (a) the third (3rd)
anniversary of the Closing Date; (b) the date on which Borrowers terminate this
Agreement and the Commitments pursuant to Section 2.13; and (c) the date on
which Lender terminates the Commitments pursuant to Section 9.2(a) hereof.

“Third Party” means (a) any lessor, mortgagee, mechanic or repairman, warehouse
operator, processor, packager, or other third party which may have possession of
any Collateral or lienholders’ enforcement rights against any Collateral or (b)
any licensor whose rights in or with respect to any intellectual property or
Collateral limit or restrict or may, in Lender’s determination, limit or
restrict a Borrower’s or Lender’s right to sell or otherwise dispose of such
Collateral.

“Third Party Agreement” means an agreement in form and substance satisfactory to
Lender pursuant to which a Third Party, as applicable and as required by Lender,
waives or subordinates in favor of Lender such Third Party’s lienholders’
enforcement rights against any Collateral, grants Lender access to the
Collateral for purposes of allowing Lender to exercise its rights hereunder and
under the other Loan Documents, or authorizes Lender to dispose of Collateral
bearing or consisting of, in whole or in part, such Third Party’s intellectual
property.

“Type” means, with respect to a Loan, whether such Loan is a Base Rate Loan or a
LIR Loan.

“UCC” means the Uniform Commercial Code (or any successor statute), as adopted
and in force in the Jurisdiction or, when the laws of any other state govern the
method or manner of the perfection or enforcement of any Lien in any of the
Collateral, the Uniform Commercial Code (or any successor statute) of such other
state.

“U.S.” means the United States of America.

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT) Act
of 2001, as the same may be amended, restated, supplemented, or otherwise
modified from time to time.

“Working Capital Obligations” means the sum of (a) the aggregate principal
amount of all outstanding Revolving Loans plus (b) all outstanding LC
Obligations.

1.3       Financial Terms. All financial terms used herein shall have the
meanings assigned to them under GAAP unless another meaning shall be specified.

 

2.

THE CREDIT FACILITY.

2.1       The Commitments. Subject to the terms and conditions of this
Agreement, Lender agrees to make Revolving Loans to Borrowers and issue Letters
of Credit for Borrowers’ account from time to time during the Term. Lender shall
have no obligation to make any Revolving Loan or issue any Letter of Credit if
doing so would, after giving effect thereto, cause the Working Capital
Obligations to exceed the lesser of (i) the Revolving Loan Commitment or (ii)
the Borrowing Base. Within the foregoing limit and subject to the terms and
conditions of this Agreement, Borrowers may borrow, repay, and reborrow the
principal amount of the Revolving Loans at any time during the Term. Borrowers
shall use the proceeds of the Revolving Loans only for Permitted Purposes.

2.2       The Notes. On the Closing Date, Borrowers shall execute and deliver to
Lender a promissory note in the form of Exhibit A, attached hereto and made a
part hereof (the “Revolving Note”), which Revolving Note, together with Lender’s
records, shall evidence the Revolving Loans and interest accruing thereon.

 

2.3

Interest.

 

(a)

Types of Loans. Subject to Section 2.3(f), all Loans shall be made as LIR Loans.

 

 

10

 



 

--------------------------------------------------------------------------------

(b)        Agreement to Pay Interest. Borrowers agree to pay interest on all
unpaid principal amounts of the Loans from the respective date each such Loan is
made until such Loan is paid (whether at stated maturity, upon acceleration, or
otherwise) at the rates of interest and at the times set forth in this
Agreement.

(c)        Interest Rate. All LIR Loans shall bear interest at a rate per annum
equal to the greater of (i) the LIBOR Index Rate plus the Applicable Margin or
(ii) the Flat Rate. Any Base Rate Loans shall bear interest at a rate per annum
equal to the greater of (i) the Base Rate plus the Applicable Margin or (ii) the
Flat Rate. All interest on any Loan and on all other Obligations shall be
calculated on the presumed basis of a year of 360 days, for the actual number of
days elapsed.

(d)        Adjustment of Interest Rate. The rate of interest on any LIR Loan
shall be adjusted as provided in the definition of “LIBOR Index Rate,” subject
to Section 2.3(f). The rate of interest on any Base Rate Loan made pursuant to
Section 2.3(f) shall be adjusted automatically and without notice on and as of
the date of any change in the Base Rate.

(e)        Default Rate. At Lender’s option, during the existence of any Event
of Default, the principal amount of all Obligations (other than Obligations
arising under Hedge Agreements between a Borrower, or Borrowers jointly, and
Lender or its Affiliates) shall bear interest at the Default Rate. In any event,
the Default Rate shall automatically and without notice apply from the time
Lender accelerates or is deemed to have accelerated the Obligations pursuant to
Section 9.2 until such Obligations or any judgment thereon is paid in full.

(f)         Conversion to Base Rate. Any provision of this Agreement to the
contrary notwithstanding, if Lender should at any time, in good faith, determine
that (i) it is not reasonably possible to determine the LIBOR Index Rate, (ii)
the LIBOR Index Rate is no longer available, (iii) it is no longer lawful for
Lender to make Loans at a rate based on the LIBOR Index Rate, or (iv) a Default
or Event of Default exists and Lender shall so elect; then, in each case, all
affected LIR Loans shall automatically and without notice be converted into Base
Rate Loans and any Loans made thereafter shall be made as Base Rate Loans until
such time as Lender shall have determined that such illegality has been
reversed, such condition has ceased to exist, or such Event of Default shall
have been waived, as applicable.

(g)        Opening LIBOR Index Rate. The LIBOR Index Rate on the date hereof is
_______ percent (____%) per annum and, therefore, the rate of interest in effect
hereunder on the date hereof, expressed in simple interest terms (but on a
360-day basis), is _______ percent (____%) per annum with respect to any portion
of the Revolving Loans bearing interest as a LIR Loan.

 

2.4

Requesting New Loans.

(a)        Revolving Loans. Revolving Loans shall be deemed requested pursuant
to the following clauses (i) and (ii) or requested pursuant to the following
clause (iii).

(i)        Subject to Section 2.4(b), the becoming due of any Obligation
(whether as principal, accrued interest, fees, or other charges owed to Lender
or any Affiliate of Lender) shall in all respects constitute Borrowers’
irrevocable request for a Revolving Loan in an amount equal to such Obligations,
and Lender may make such Revolving Loan and apply the proceeds thereof to the
payment of such Obligations.

(ii)        Subject to Section 2.4(b), the presentment for payment of any
instrument drawn on, or request for any wire or other transfer from, a Funding
Account at a time when there are insufficient funds in such account to cover
such instrument shall in all respects constitute Borrowers’ irrevocable request
for a Revolving Loan in an amount equal to the amount payable on such instrument
to be made by Lender, and Lender may make such Revolving Loan and apply the
proceeds thereof to such Funding Account for payment of such instrument or
transfer.

(iii)       For all other Revolving Loans, Borrowers shall provide Lender a
request in accordance with Section 2.5.

 

 

11

 



 

--------------------------------------------------------------------------------

(b)        Provisions Regarding Deemed Requests for Revolving Loans. Lender
shall have no obligation to honor any deemed request for a Revolving Loan under
Sections 2.4(a)(i) or (ii), if (i) such request is deemed made after the
Termination Date, (ii) doing so would cause the Working Capital Obligations to
exceed the lesser of (A) the Revolving Loan Commitment or (B) the Borrowing
Base, or (iii) Lender determines that any condition precedent in Section 4.2
hereof or any other condition precedent to the making of such Loan is not then
satisfied or will not be satisfied when such Loan is to be made; provided,
Lender may make such Revolving Loan in its sole and absolute discretion and
without regard to the existence of, and without being deemed to have waived, any
Default or Event of Default which may then exist or arise from the making of
such Revolving Loan. Lender may make Revolving Loans under Sections 2.4(a)(i)
and (ii) without Borrowers’ having submitted a request (whether telephonic or in
writing) therefor.

 

2.5

Requests for Borrowings.

(a)        Making Requests for New Loans. Each request for the making of a new
Revolving Loan, may be made telephonically; provided, however, that Lender, in
its sole discretion, may from time to time require each such request to be in
writing. If Lender requires Borrowers to make a request for a new Revolving Loan
in writing, Borrowers shall submit a Notice of Borrowing therefor. Each request
(whether telephonic or in writing) shall specify (i) the date for the making of
the applicable Loan, which date must be a Business Day; (ii) the principal
amount of the applicable Loan to be made; (iii) for any new Loan, instructions
for the disbursement of the proceeds of such Loan for Permitted Purposes
(provided that, if such instructions are not included, the proceeds will be
deposited into a Funding Account); (iv) for any new Revolving Loan, if requested
by Lender, a written calculation of the Borrowing Base and a reconciliation of
such Borrowing Base to the previous Borrowing Base or request for a Revolving
Loan; and (v) such other information Lender may require from time to time.

(b)        Timing and Acceptance of Requests. Requests made under this Section
2.5 (whether telephonic or in writing) are irrevocable. Requests under this
Section 2.5 which Lender receives after 11:00 a.m. (Birmingham, Alabama, time)
shall be deemed received on the next Business Day. Lender’s acceptance of a
request for the making of a new Loan under this Section 2.5 shall be indicated
by its making the Loan requested.

2.6        Excess Outstandings. Any provision of this Agreement to the contrary
notwithstanding, Lender may, in its sole and absolute discretion, make or permit
to remain outstanding Revolving Loans which are causing or would cause the
Working Capital Obligations to exceed the Revolving Loan Commitment or the
Borrowing Base, and all such excess amounts shall (i) be part of the Obligations
evidenced by the Revolving Note, (ii) bear interest as provided herein, (iii) be
payable on demand, (iv) be secured by the Collateral, and (v) be entitled to all
rights and security as provided under the Loan Documents.

 

2.7

Repayment of Loans.

(a)        Repayment of Obligations Generally. Borrowers shall pay all
outstanding principal amounts and accrued interest under Note in accordance with
the terms of such Note and this Agreement.

 

(b)

Repayment of Revolving Loans.

(i)        Borrowers shall immediately repay the principal amount of the
Revolving Loans with the proceeds of any Collateral of the type included in the
Borrowing Base; provided, however, that, to the extent Lender receives and
applies such proceeds in the manner described in, and in accordance with,
Section 2.9, Borrowers’ payment obligation under this Section 2.7(b)(i) shall be
satisfied with respect to such proceeds. All payments made pursuant to this
subsection shall be applied in the manner set forth in Section 2.9. All
outstanding principal of the Revolving Loans shall be due and payable on the
Termination Date.

(ii)        Interest accrued on the Revolving Loans shall be due and payable, in
arrears, on (A) the first day of each month (for the immediately preceding
month), computed through the last calendar day of the preceding month; and (B)
on the Termination Date.

 

 

12

 



 

--------------------------------------------------------------------------------

 

2.8

Additional Payment Provisions.

(a)        Payment of Other Obligations. Borrowers shall pay Lender the balance
of the Obligations under the Loan Documents requiring the payment of money on
the terms set forth in the Loan Documents, or, if no date of payment is
otherwise specified in the Loan Documents, on demand.

(b)        Authorization to Debit. In addition to Lender’s right to make a
deemed Revolving Loan under Section 2.4(a), Lender may, without notice to, or
the consent of, Borrowers, debit any Funding Account, Collections Account, other
Deposit Account, or other account over which Lender has Control and apply such
amounts to the payment of Obligations which are then due and payable.

(c)        Time and Location of Payment. Except for payments made pursuant to
Section 2.9 and Section 2.4(a)(i), Borrowers shall make each payment of
principal of and interest and other Obligations which are due and payable not
later than 12:00 noon (Birmingham, Alabama, time) on the date due, without
set-off, counterclaim, or other deduction, in immediately available funds to
Lender at its address referred to in Section 10.4. If any payment of any
Obligations shall be due on a day which is not a Business Day, such payment
shall be due and payable the next Business Day, and interest shall accrue during
such time.

(d)        Excess Over Borrowing Base. At any time the Working Capital
Obligations exceed the Borrowing Base, Borrowers shall immediately pay the
amount of such excess to Lender.

(e)        Hedge Agreements Are Independent. Prepayment of any Loans shall not
affect any Borrower’s obligation to continue making payments under any Hedge
Agreement, which shall remain in full force and effect notwithstanding such
prepayment, subject to the terms of such Hedge Agreement.

(f)        Capital Requirements; Increased Costs. If (i) the introduction of, or
any change in, or in the interpretation of, any applicable law or (ii)
compliance with any guideline or request from any central bank or comparable
agency or other governmental authority (whether or not having the force of law),
has or would have the effect of reducing the rate of return on the capital of,
or has affected or would affect the amount of capital required to be maintained
by Lender or any Person controlling Lender as a consequence of, or with
reference to, the Commitments and other commitments of this type, below the rate
which Lender or such other Person could have achieved but for such introduction,
change, or compliance, then within five (5) Business Days after Lender’s written
demand therefor, Borrowers shall pay Lender from time to time as specified by
Lender additional amounts sufficient to compensate Lender or such other Person
for such reduction. Lender’s accounting of such amounts submitted in writing to
Borrower shall be presumed conclusive absent manifest error. If there is any
change in the LIBOR Reserve Requirements, then Borrowers shall, from time to
time upon demand by Lender, pay to Lender such additional amounts as Lender may
deem necessary to compensate Lender for any increased costs resulting from such
change. Borrowers agree that Lender’s determination of such additional amounts
and increased costs will be made in Lender’s sole discretion and shall be
conclusive absent manifest error.

 

2.9

Lockboxes; Collections Accounts.

(a)        Establishment of Lockboxes. Borrowers shall, on or before the Closing
Date, (i) establish and thereafter maintain one or more lockboxes under Lender’s
control and (ii) contemporaneously therewith, direct all of its Account Debtors
to make payments to such lockboxes (or, if made by wire or other transfer, to a
Collections Account).

(b)        Collections Accounts. To the extent not delivered directly to a
lockbox, all Items or funds received by each Borrower in respect of Accounts or
the sale of Inventory or as Net Proceeds of other Collateral shall be held by
such Borrower in trust for Lender, shall not be commingled with such Borrower’s
funds, and shall be deposited promptly by such Borrower into a Collections
Account or forwarded to Lender in the form received. All such Items and funds
shall be the exclusive property of Lender upon the earlier of the receipt
thereof by Lender or by Borrower. Subject to Section 2.9(c), Lender shall apply
available balances from any Item or funds deposited into a Collections Account
to the payment of Obligations in whatever order Lender shall determine.

 

 

13

 



 

--------------------------------------------------------------------------------

(c)        Chargebacks. No payment item received by Lender shall constitute
payment to Lender until such item is actually collected by Lender and credited
to the Collections Account; provided, however, that Lender shall have the right
to charge back to the Collections Account (or any other account of Borrower
maintained with Lender) an Item which is returned for inability to collect, plus
accrued interest during the period of Lender’s provisional credit for such item
prior to receiving notice of dishonor.

(d)        Power of Attorney; Security Interest; Applicable Fees. Borrowers
hereby irrevocably appoint Lender (and any Person designated by Lender) as each
Borrower’s attorney-in-fact to indorse each Borrower’s name on any Items which
come into Lender’s possession or control, this power being coupled with an
interest is irrevocable so long as any of the Obligations remain outstanding.
Such indorsement by Lender under such power of attorney shall, for all purposes,
be deemed to have been made by the affected Borrower (prior to any subsequent
indorsement by Lender) in negotiation of the Item. In addition to the security
interest granted Lender in Section 3, each Borrower hereby grants Lender a
security interest in and to all Items, funds, and balances held in any lockbox,
any Funding Account, and any Collections Account, in each case as Collateral for
the Obligations. Each Borrower shall pay all of Lender’s standard fees and
charges in connection with any lockboxes, Funding Accounts, and Collections
Accounts and the processing of Items and other transactions relating thereto, as
such fees and charges may change from time to time.

 

2.10

Letters of Credit.

(a)        Issuance of Letters of Credit. Subject to the terms and conditions of
this Agreement, Lender shall from time to time issue, extend, or renew Letters
of Credit for the account of Borrowers jointly, provided that (i) Borrowers
shall have given Lender not less than five (5) Business Days’ written notice
thereof; (ii) Lender shall have no obligation to issue any Letter of Credit, if
(A) doing so would cause (1) the Working Capital Obligations to exceed the
lesser of (a) the Borrowing Base or (b) the Revolving Loan Commitment or (2) the
LC Obligations to exceed Three Million Dollars ($3,000,000) or (B) the
expiration date of such requested Letter of Credit would occur after the date
specified in clause (a) of the definition of Termination Date; and (iii) all
other conditions precedent to the issuance of each such Letter or Credit set
forth in this Agreement shall have been satisfied or waived in writing by
Lender. All payments made by Lender under any Letter of Credit (whether or not a
Borrower is the account party) and all fees, commissions, discounts, and other
amounts owed or to be owed to Lender in connection therewith, shall be paid on
demand, unless (x) Borrowers instruct Lender to make a Revolving Loan to pay
such amount, (y) Lender agrees to do so, and (z) sufficient Excess Availability
exists to make such Revolving Loan. All LC Obligations shall be secured by the
Collateral. Borrowers shall complete and sign such applications and supplemental
agreements and provide such other documentation as Lender may require in respect
to the issuance and administration of the Letters of Credit. The form and
substance of all Letters of Credit shall be subject to Lender’s approval. Lender
may charge certain fees or commissions for the issuance, handling, renewal or
extension of a Letter of Credit, in addition to the fees payable pursuant to
Section 2.11. Borrowers unconditionally guarantee the payment and performance of
all obligations of any Subsidiary with respect to Letters of Credit issued for
the account of such Subsidiary. Upon Lender’s request during the existence of an
Event of Default, Borrowers shall immediately deliver to Lender immediately
available funds in an amount equal to one hundred five percent (105%) of the LC
Obligations, which Lender shall hold as cash collateral for the payment of
Obligations related to the Letters of Credit.

(b)        Law Governing Letter of Credit. Each Letter of Credit issued
hereunder shall be governed, as applicable, by (i) the Uniform Customs and
Practice for Documentary Credits International Chamber of Commerce (“ICC”),
Publication 500, or any subsequent revision or restatement thereof adopted by
the ICC and in use by Lender or (ii) the International Standby Practices, ICC
Publication No. 590, or any subsequent revision or restatement thereof adopted
by the ICC and in use by Lender, except to the extent that the terms of such
publication would limit or diminish rights granted to Lender hereunder or in any
other Loan Document.

 

2.11

Fees.

 

(a)

Closing Fee. [NONE].

(b)        Unused Line Fee. Borrowers shall pay Lender a fee for each day of the
Term equal to (A) the Unused Line Fee Rate divided by (B) 360, times (C) the
amount by which the Revolving Loan Commitment

 

 

14

 



 

--------------------------------------------------------------------------------

exceeded the Working Capital Obligations on such day. Borrowers shall pay this
fee on the first day of each calendar month, for each day in the preceding
calendar month, and on the Termination Date. As used herein, “Unused Line Fee
Rate” shall mean, (i) 25/100ths of one percent (.25%), if Working Capital
Obligations (determined on a daily average basis for the calendar month, or
portion thereof, for which such fee is being charged) are equal to or greater
than Fifteen Million Dollars ($15,000,000), or (ii) 37.5/100th of one percent
(.375%), until May 31, 2009, and, thereafter, 50/100th of one percent (.50%), if
Working Capital Obligations, as so determined for the same such period, are less
than Fifteen Million Dollars ($15,000,000).

(c)        Letter of Credit Fees. Borrowers shall pay to Lender, at such times
as Lender shall require, Lender’s standard fees in connection with Letters of
Credit, as in effect from time to time, and with respect to standby and
commercial Letters of Credit, at the time of issuance of each Letter of Credit,
a fee equal to the Applicable Margin for LIR Loans on the face amount of the
Letter of Credit for the period of time the Letter of Credit will be
outstanding.

(d)        Field Examinations. Borrowers shall pay for all field examinations to
the extent required by Section 6.5.

(e)        Appraisals. Borrowers shall pay all costs and expenses relating to
any appraisals conducted in contemplation of this Agreement and for any other
appraisals conducted from time to time to the extent required by this Agreement
or the other Loan Documents.

(f)        Method of Calculation. Unless otherwise expressly provided, all fees
payable hereunder or with respect to any Obligations shall be calculated on the
presumed basis of a year of 360 days, for the actual number of days elapsed.

2.12      Statement of Account. If Lender provides Borrowers with a statement of
account on a periodic basis, each such statement will be binding on Borrowers
unless, within forty-five (45) days of its receipt, Borrowers object in writing
and with specificity to such statement.

2.13      Termination. Borrowers may terminate this Agreement and the
Commitments before the Termination Date, in whole but not in part, by giving
Lender thirty (30) days prior written notice; provided, however, no termination
by Borrowers shall be effective until (a) Lender shall have received cash
collateral or an irrevocable direct-pay letter of credit naming Lender as
beneficiary, which letter of credit shall be in form and substance satisfactory
to Lender, be issued by a bank other than Lender but satisfactory to Lender, and
be in an original face amount equal to one hundred five percent (105%) of all
Obligations which remain contingent (e.g., LC Obligations and pending
indemnification payments) and (b) all other Obligations have been fully and
finally paid and performed. Any notice of termination shall be irrevocable.
Lender may terminate this Agreement and the Commitments at any time, without
notice, during the existence of an Event of Default.

2.14      USA Patriot Act Notice. To help fight the funding of terrorism and
money laundering activities, Federal law requires all financial institutions to
obtain, verify, and record information that identifies each Person who opens an
account. For purposes of this section, account shall be understood to include
loan accounts.

 

3.

SECURITY AGREEMENT.

 

3.1

Security Interest.

(a)        As security for the full and final payment and performance of the
Obligations, each Borrower hereby grants to Lender (for itself and its
Affiliates) a continuing security interest in and to all right, title, and
interest of each Borrower in and to the Collateral of such Borrower, whether now
owned or hereafter acquired by such Borrower.

(b)        Except as expressly required by the Security Agreements or applicable
law, Lender shall have no obligation to (i) exercise any degree of care in
connection with any Collateral in its possession or (ii) take any steps
necessary to preserve any rights in the Collateral or to preserve any rights in
the Collateral against senior or prior

 

 

15

 



 

--------------------------------------------------------------------------------

parties (which steps Borrowers agree to take). In any case, Lender shall be
deemed to have exercised reasonable care of the Collateral if Lender takes such
steps for the care and preservation of the Collateral or rights therein as
Borrowers reasonably request Lender to take; provided that Lender’s omission to
take any action not requested by Borrowers shall not be deemed a failure to
exercise reasonable care. Lender’s segregation or specific allocation of
specified items of Collateral against any of Borrowers’ liabilities shall not
waive or affect any Lien against other items of Collateral or any of Lender’s
options, powers, or rights under this Agreement or otherwise arising.

(c)        Lender may at any time and from time to time, with or without notice
to Borrowers, (i) transfer any of the Collateral into the name of Lender or the
name of Lender’s nominee, (ii) notify any Account Debtor or other obligor with
respect to any of the Collateral to make payment of any amounts due or to become
due thereon directly to Lender, and (iii) receive and direct the disposition of
any proceeds of any Collateral.

(d)        Notwithstanding the foregoing, (i) no Account, Instrument, Chattel
Paper, or other obligation or property of any kind due from, owed by, or
belonging to, a Sanctioned Person or (ii) any lease under which the lessee is a
Sanctioned Person shall be Collateral or shall be credited toward the payment of
the Obligations.

3.2       Financing Statements; Fixture Filings; Power of Attorney. Each
Borrower authorizes Lender to file any financing statements (and other similar
filings or public records or notices relating to the perfection of Liens),
fixture filings, and amendments thereto relating to the Collateral which Lender
deems appropriate, in form and substance required by Lender, and to (a) describe
the Collateral thereon (i) as “all personal property of the debtor,” “all
assets,” or words of similar effect, if appropriate and permitted by applicable
law, regardless of whether any particular asset comprised in the Collateral
falls within the scope of Article 9 of the UCC or any other applicable law, or
(ii) by specific collateral category and (b) include therein all other
information which is required by Article 9 of the UCC or other applicable law
with respect to the preparation or filing of a financing statement (or other
similar filings or public records or notices relating to the perfection of
Liens), fixture filing, or amendment. Each Borrower appoints Lender as its
attorney-in-fact to perform all acts which Lender deems appropriate to perfect
and to continue perfection of the Lien granted to Lender under any Security
Agreement, including, without limitation, (x) the filing of financing statements
(and other similar filings or public records or notices relating to the
perfection of Liens), fixture filings, and amendments, (y) the execution in such
Borrower’s name of any agreements providing for Control over any applicable
Collateral, and (z) the indorsement, presentation, and collection on behalf of
such Borrower and in such Borrower’s name of any Items or other documents
necessary or desirable to collect any amounts which such Borrower may be owed,
such power of attorney being coupled with an interest and is therefore
irrevocable. Borrower grants Lender a license or other right to use, without
charge, such Borrower’s labels, patents, copyrights, rights of use of any name,
trade secrets, trade names, trademarks and advertising matter, and any Property
of a similar nature, as it pertains to the Collateral, in advertising for sale
and selling any Collateral, and such Borrower’s rights under all licenses and
all franchise agreements shall inure to Lender’s benefit. Each Borrower shall be
liable for any and all expense incurred in connection with Lender’s exercising
its rights under this Section 3.2.

3.3       Entry. Each Borrower (for itself and on behalf of its Subsidiaries)
irrevocably consents to any act by Lender or its agents in entering upon any
premises for the purposes of either (a) inspecting any Collateral or (b) taking
possession of any Collateral. Borrower waives, as to Lender and its agents, any
now existing or hereafter arising claim based upon trespass or any similar cause
of action for entering upon any premises where Collateral may be located.

3.4       Other Rights. Without limiting any Credit Party’s obligations under
the Loan Documents, each Borrower authorizes Lender from time to time (a) to (i)
take from any party and hold additional Collateral or Guaranty for the payment
of the Obligations or any part thereof, (ii) exchange, enforce, or release such
Collateral or Guaranty or any part thereof, and (iii) release or substitute any
indorser or Guarantor or any party who has granted Lender any security interest
in any property as security for the payment of the Obligations or any part
thereof or any party in any way obligated to pay the Obligations or any part
thereof, and (b) during the existence of any Event of Default, to direct the
manner of the disposition of the Collateral and the enforcement of any
indorsements, guaranties, letters of credit, or other security or Supporting
Obligations relating to the Obligations or any part thereof as Lender in its
sole discretion may determine.

3.5       Accounts. Before or after any Event of Default, Lender may contact any
Account Debtor (a) to ensure such Account Debtor is directing payments on
Borrower’s Accounts to a lockbox or a Collections Account

 

 

16

 



 

--------------------------------------------------------------------------------

(as applicable), (b) to direct such Account Debtor to make payment directly to
Lender, a lockbox, or a Collections Account, and (c) to notify such Account
Debtor of the existence of Lender’s Liens under the Security Agreements.

3.6       Waiver of Marshaling. Each Borrower hereby waives any right it may
have to require marshaling of its assets.

3.7       Control; Further Assurances. Each Borrower will, at its expense,
cooperate with Lender in (a) obtaining Control of, or Control agreements with
respect to, Collateral for which Control or a Control agreement is required for
perfection of Lender’s security interest under the UCC and (b) perfecting
Lender’s Lien in the Collateral.

3.8       Pledge of Equity Interests. Each Borrower will cause all certificates
representing its ownership of Equity Interests in each other Borrower
constituting Collateral hereunder to be physically delivered to Lender, in
pledge, on the Closing Date (or, as to any such certificates issued subsequent
to the Closing Date, promptly upon their issuance) together with stock powers
(assignments) executed “in blank” in respect thereof.

 

4.

CONDITIONS PRECEDENT TO EXTENSIONS OF CREDIT.

4.1       Conditions Precedent to each Initial Loan. In addition to any other
requirement set forth in this Agreement, Lender shall not be required to fund
any Loan or make any other extensions of credit hereunder unless and until the
following conditions shall have been satisfied, in the sole opinion of Lender
and its counsel:

(a)        Loan Documents. Each Borrower and each other Credit Party shall have
executed and delivered this Agreement, each Note, and all other required Loan
Documents, all in form and substance satisfactory to Lender.

(b)        Supporting Documents and Other Conditions. Borrowers shall cause to
be delivered to Lender the following documents (each of which must be in form
and substance satisfactory to Lender) and shall satisfy the following
conditions:

(i)        A copy of the governing instruments of each Borrower and each
Subsidiary, and good standing certificates of each Borrower and each Subsidiary,
certified by the appropriate official of their respective states of
incorporation and each state in which each Borrower or such Subsidiary is
qualified to do business;

(ii)        Incumbency certificate and certified resolutions of the board of
directors (or other appropriate governing body) of each Borrower and each other
Credit Party executing any Loan Documents (other than Lender), signed by the
secretary or another authorized officer of each Borrower or such other Credit
Party, authorizing the execution, delivery, and performance of the Loan
Documents;

(iii)       The legal opinion of each Credit Party’s legal counsel addressed to
Lender regarding the matters set forth in Exhibit 4.1, attached hereto and made
a part hereof, and such other matters as Lender and its counsel may request;

(iv)       A Borrowing Base Certificate duly completed by Borrowers, together
with all supporting statements, schedules, and reconciliations as required by
Lender;

(v)        UCC searches and other Lien searches showing no existing security
interests in or Liens on the Collateral (other than Permitted Liens acceptable
to Lender);

 

(vi)

A Collateral Disclosure Certificate duly completed by Borrowers;

(vii)      Satisfactory evidence of insurance meeting the requirements of
Sections 5.8(b) and 6.3;

(viii)     UCC financing statements (and other similar filings or public records
or notices relating to the perfection of Liens) and, if applicable, certificates
of title covering the Collateral shall duly have been recorded or filed in the
manner and places required by law to establish, preserve, protect, and perfect
the interests

 

 

17

 



 

--------------------------------------------------------------------------------

and rights created or intended to be created by the Security Agreements, and all
taxes, fees, and other charges in connection with the execution, delivery, and
filing of the Security Agreements and the financing statements (and any other
similar filings or public records or notices relating to the perfection of
Liens) shall have been paid;

 

(ix)

Subordination agreements as may be required by Section 6.9;

 

(x)

Third Party Agreements as required by Section 6.12;

(xi)       A complete and final payoff letter from any lender whose outstanding
Debt is to be paid in full with the proceeds of the initial Loans;

(xii)      A fully executed deposit account control agreement respecting each
Borrower’s Deposit Accounts, providing for Lender’s exclusive control thereof,
in form and substance satisfactory to Lender;

 

(xiii)

All collateral and field exams required by Lender shall have been completed;

(xiv)     All additional opinions, documents, certificates, and other assurances
that Lender or its counsel may require;

(xv)      Satisfactory evidence of payment of all fees due and reimbursement of
all costs incurred by Lender, and evidence of payment to other parties of all
fees or costs which Borrowers are required under the Loan Documents to pay by
the date of the initial Loan;

(xvi)     There shall be no litigation in which any Credit Party or Subsidiary
is a party defendant, which Lender determines may have a Material Adverse
Effect;

(xvii)    Lender shall have received Borrowers’ and their Subsidiaries’
financial statements for their most recently concluded Fiscal Year and Fiscal
Month and such other financial reports and information concerning such Persons
as Lender shall request; and

(xviii)   Lender shall have determined that after the making of the initial
Loans to be made on the Closing Date, the issuance of any Letters of Credit to
be issued on the Closing Date, and the payment of all fees and closing costs
incurred on or prior to the Closing Date, Excess Availability shall not be less
than an amount equal to (A) Three Million Five Hundred Thousand Dollars
($3,500,000) plus (B) the aggregate amount of all of Borrowers’ accounts payable
which are more than thirty (30) days past due; and

(xix)     Lender shall have received Projections for the current Fiscal Year
prepared on a quarterly basis and Projections for the next two (2) Fiscal Years,
prepared on an annual basis.

4.2       Conditions Precedent to Each Loan. In addition to any other
requirements set forth in this Agreement, Lender shall not be required to fund
any Loan or issue any Letter of Credit unless and until each of the following
conditions shall have been satisfied, in Lender’s sole opinion, and each request
for a Loan (whether or not a written Notice of Borrowing is required) or
issuance of a Letter of Credit shall be deemed to be a representation that all
such conditions have been satisfied:

(a)        Notice of Borrowing. If required by this Agreement or by Lender,
Borrowers shall have delivered to Lender a Notice of Borrowing and such other
information as Lender may request;

(b)        No Default. No Default shall have occurred and be continuing or would
result from the making or issuance of the requested Loan or Letter of Credit;

(c)        Correctness of Representations. All representations and warranties
made to Lender by any Credit Party in any Loan Document or otherwise in writing
shall be true and correct in all material respects with the same effect as
though such representations and warranties had been made on and as of date of
the requested Loan or Letter of Credit;

 

 

18

 



 

--------------------------------------------------------------------------------

(d)        No Material Adverse Effect. There shall have been no change which
could have a Material Adverse Effect on any Credit Party or Subsidiary of any
Borrower since the date of the most recent financial statements of such Person
delivered to Lender from time to time;

(e)        Limitations Not Exceeded. Any making or issuance of any requested
Revolving Loan or Letter of Credit would not cause the Working Capital
Obligations to exceed the lesser of (i) the Revolving Loan Commitment or (ii)
the Borrowing Base; and

(f)        Further Assurances. Each Credit Party shall have delivered such
further documentation or assurances as Lender may require, in its Permitted
Discretion.

 

5.

REPRESENTATIONS AND WARRANTIES.

To induce Lender to enter into this Agreement and to make the Loans or extend
credit as provided for herein, each Borrower makes the following representations
and warranties, all of which shall survive the execution and delivery of the
Loan Documents. Unless otherwise specified, such representations and warranties
shall be deemed made as of the date hereof and as of the date of each request
for a Loan or extension of credit hereunder:

5.1       Valid Existence and Power. Each Borrower and each Subsidiary is duly
organized, validly existing, and in good standing under the laws of the
jurisdiction of its organization and is duly qualified or licensed to transact
business in all places where the failure to be so qualified could reasonably be
likely to have a Material Adverse Effect. Each of Borrower and each other Credit
Party has the power to make and perform the Loan Documents executed by it and
all Loan Documents will constitute the legal, valid, and binding obligations of
such Person, enforceable in accordance with their respective terms, subject only
to bankruptcy and similar laws affecting creditors’ rights generally. Each
Borrower is organized under the laws of the State (or other jurisdiction) first
inscribed hereinabove, and has not changed the jurisdiction of its organization
within the five (5) years preceding the Closing Date.

5.2       Authority. The execution, delivery, and performance thereof by each
Borrower and each other Credit Party executing any Loan Document have been duly
authorized by all necessary actions of such Person, and do not and will not
violate any provision of law or regulation, or any writ, order, or decree of any
Governmental Entity or any provision of the governing instruments of such
Person, and do not and will not, with the passage of time or the giving of
notice, result in a breach of, or constitute a default or require any consent
under, or result in the creation of any Lien upon any property or assets of such
Person pursuant to, any law, regulation, instrument, or agreement to which any
such Person is a party or by which any such Person or its respective properties
may be subject, bound, or affected.

5.3       Financial Condition. Other than as disclosed in financial statements
delivered to Lender on or before the Closing Date or as may be on Schedule 5.3,
attached hereto and made a part hereof, none of any Borrower, any Subsidiary, or
(to the knowledge of any Borrower) any Guarantor has any material direct or
contingent obligations or liabilities or any material unrealized or anticipated
losses from any commitments of such Person. As of the Closing Date, all
operating and capital leases under which any Borrower, any Subsidiary, or (to
the knowledge of Borrower) any Guarantor is lessee are disclosed in the
financial statements delivered to Lender on or before the Closing Date or on
Schedule 5.3. All financial statements from time to time delivered to Lender by
Borrowers shall have been prepared in accordance with GAAP and fairly present
the financial condition of such Person as of the date thereof. Borrowers are not
aware of any material adverse fact (other than facts which are generally
available to the public and not particular to any Borrower, such as general
economic trends) concerning the condition (financial or otherwise) or future
prospects of Borrower or any Subsidiary or any Guarantor which has not been
fully disclosed to Lender, including any adverse change in the operations or
financial condition of such Person since the date of the most recent financial
statements delivered to Lender. Each Credit Party is Solvent and, after
consummation of the transactions set forth in this Agreement and the other Loan
Documents, will be Solvent.

5.4       Litigation. Except as may be disclosed on Schedule 5.4, attached
hereto and made a part hereof, there are no suits or proceedings pending or, to
any Borrower’s knowledge, threatened by or before any Governmental Entity
against or affecting any Borrower, any Subsidiary or (to any Borrower’s
knowledge) any

 

 

19

 



 

--------------------------------------------------------------------------------

Guarantor, or their respective assets, which if adversely determined could
reasonably be expected to have a Material Adverse Effect.

5.5       Agreements, Etc. Neither any Borrower nor any Subsidiary is a party to
any agreement or instrument or subject to any order or decree of any
Governmental Entity or any charter or other corporate restriction, adversely
affecting its business, assets, operations, or condition (financial or
otherwise), nor is any such Person in default in the performance, observance, or
fulfillment of any of the obligations, covenants, or conditions contained in any
agreement or instrument to which it is a party, or any law, regulation, decree,
order, or the like to which it is subject.

5.6       Authorizations. All authorizations, consents, approvals, and licenses
required under applicable law for the ownership or operation of the property
owned or operated by each Borrower or any Subsidiary or for the conduct of any
business in which it is engaged have been duly issued and are in full force and
effect, and it is not in default, nor has any event occurred which with the
passage of time or the giving of notice, or both, would constitute a default,
under any of the terms or provisions of any part thereof, or under any order,
decree, ruling, regulation, closing agreement or other decision or instrument of
any governmental commission, bureau or other administrative agency or public
regulatory body having jurisdiction over such Person, which default would have a
Material Adverse Effect on such Person. Except as noted herein, no approval,
consent or authorization of, or filing or registration with, any governmental
commission, bureau or other regulatory authority or agency is required with
respect to the execution, delivery or performance of any Loan Document.

5.7       Title. Each Borrower and each Subsidiary has good title to all of the
assets shown in its financial statements free and clear of all Liens, except
Permitted Liens. Each Borrower alone has full ownership rights in all Collateral
owned by it.

 

5.8

Collateral.

(a)        The security interests granted to Lender herein and pursuant to any
other Security Agreement (a) constitute and, as to subsequently acquired
property included in the Collateral covered by the Security Agreement, will
constitute, security interests under the UCC entitled to all of the rights,
benefits, and priorities provided by the UCC and (b) are and, as to such
subsequently acquired Collateral, will be fully perfected, superior, and prior
to the rights of all third persons, now existing or hereafter arising. All of
the Collateral of each Borrower is intended for use solely in such Borrower’s
business.

(b)        Schedule 5.8(b) sets forth all of the Credit Parties’ insurance
policies in effect as of the Closing Date and sets forth as to each such policy
(as applicable) the type of insurance provided by such policy, the underwriter
thereof, the maximum coverage provided thereunder, the deductible applicable
thereto, and a brief description of any non-customary term as set forth therein.
Each of such policies is currently in effect and all premiums thereon have been
paid to date.

5.9       Jurisdiction of Organization; Location. The jurisdiction in which each
Borrower and each Subsidiary is organized, the chief executive office of each
Borrower and each Subsidiary, the office where each Borrower’s and each
Subsidiary’s books and records are located, all of Borrower’s and each
Subsidiary’s other places of business, and any other places where any Collateral
(other than Inventory in-transit) is kept, are all correctly and completely
indicated in Schedule 5.9. The Collateral (other than Inventory in-transit) is
located and shall at all times be kept and maintained only at a Permitted
Location. No Collateral is attached or affixed to any real property so as to be
classified as a Fixture unless Lender has otherwise agreed in writing. No
Borrower has changed it legal status or the jurisdiction in which it is
organized or moved its chief executive office within the five (5) years
preceding the Closing Date.

5.10      Taxes. Each Borrower and each Subsidiary have filed all Federal and
state income and other tax returns which are required to be filed, and have paid
all taxes as shown on said returns and all taxes, including withholding, FICA,
and ad valorem taxes, shown on all assessments received by it to the extent that
such taxes have become due. Neither any Borrower nor any Subsidiary is subject
to any Federal, state, or local tax Liens nor has such Person received any
notice of deficiency or other official notice to pay any taxes. Each Borrower
and each Subsidiary have paid all sales and excise taxes payable by it.

 

 

20

 



 

--------------------------------------------------------------------------------

5.11      Labor Law Matters. No goods or services have been or will be produced
by any Borrower or any Subsidiary in violation of any applicable labor laws or
regulations or any collective bargaining agreement or other labor agreements or
in violation of any minimum wage, wage-and-hour or other similar laws or
regulations.

5.12      Accounts. Each Account, Instrument, Chattel Paper, and other writing
constituting any portion of the Collateral (a) is genuine and enforceable in
accordance with its terms except for such limits thereon arising from bankruptcy
and similar laws relating to creditors’ rights; (b) is not subject to any
deduction or discount (other than as stated in the invoice and disclosed to
Lender in writing), defense, set-off, claim, or counterclaim of a material
nature against any Borrower except as to which any Borrower promptly notified
Lender in writing; (c) is not subject to any other circumstances that would
impair the validity, enforceability or amount of such Collateral except as to
which such Borrower promptly notified Lender in writing; (d) arises from a bona
fide sale of goods or delivery of services in the ordinary course and in
accordance with the terms and conditions of any applicable purchase order,
contract or agreement; (e) is free of all Liens; and (f) is for a liquidated
amount maturing as stated in the invoice therefor. That portion of any Account
included in any Notice of Borrowing, Borrowing Base Certificate, report, or
other document as an Eligible Account meets all the requirements of an Eligible
Account set forth herein.

5.13      Judgment Liens. Neither any Borrower nor any Subsidiary, nor any of
their respective assets, are subject to any unpaid judgments (whether or not
stayed) or any judgment Liens in any jurisdiction, in each case, (a) which were
not disclosed to Lender in writing on or before the Closing Date or (b) of which
Borrower has not given notice to Lender in accordance with Section 6.4.

 

5.14

Structure.

(a)        As of the date hereof, Schedule 5.14, attached hereto and made a part
hereof, sets forth (i) the correct name of each Borrower and each Subsidiary and
its jurisdiction of organization; (ii) the name of each of Borrower’s Affiliates
(including, without limitation, any joint ventures) and the nature of the
affiliation; (iii) the number, type or class, and name of the holder of all
issued and outstanding Equity Interests of each Borrower and each of its
Subsidiaries, together with the number and percentage of Equity Interests held
by each such holder; and (iv) the number of authorized and issued Equity
Interests (and treasury shares) of each Borrower and each Subsidiary, by type or
class.

(b)        Each Borrower has good title to all of the Equity Interests it
purports to own of each of its Subsidiaries, free and clear in each case of any
Lien other than Permitted Liens. All such Equity Interests have been duly issued
and are fully paid and non-assessable. Since the date of the last audited
financial statements of Borrowers and their Subsidiaries delivered to Lender,
Borrowers have not made, or obligated themselves to make, any Restricted
Payment, except as otherwise permitted hereunder. Except as may be set forth on
Schedule 5.14, there are no outstanding options to purchase, or any rights or
warrants to subscribe for or acquire, or any commitments or agreements to issue
or sell, or any Equity Interests or obligations convertible into, or any powers
of attorney relating to, Equity Interests issued by any Borrower or any of its
Subsidiaries. Except as may be set forth on Schedule 5.14, there are no
outstanding agreements or instruments binding upon the holders of any of the
Equity Interests issued by any Borrower or any Subsidiary relating to the
ownership of such Equity Interests.

5.15      Deposit Accounts. Borrowers and their Subsidiaries have no Deposit
Accounts other than (a) on the Closing Date, those listed on Schedule 5.15, and
(b) after the Closing Date, those permitted by Section 7.15.

5.16      Environmental. Except as disclosed on Schedule 5.16, attached hereto
and made a part hereof, and except for ordinary and customary amounts of
solvents, cleaners and similar materials used in the ordinary course of a
Borrower’s or a Subsidiary’s business and in strict compliance with all
Environmental Laws, none of any Borrower, any Subsidiary, or, to any Borrower’s
knowledge, any previous owner or operator of any real property currently owned
or operated by any Borrower or a Subsidiary, has generated, stored, or disposed
of any Regulated Material on any portion of such property, or transferred any
Regulated Material from such property to any other location in violation of any
applicable Environmental Laws. Except as may be disclosed on Schedule 5.16, no
Person (other than any Borrower or a Subsidiary) has generated, stored or
disposed of any Regulated Material on any portion of the real property currently
owned or operated by any Borrower or any Subsidiary, and, except for ordinary
and customary amounts of solvents, cleaners and similar materials used in the
ordinary course of any Borrower’s or a Subsidiary’s business and in strict
compliance with all Environmental Laws, no Regulated Material

 

 

21

 



 

--------------------------------------------------------------------------------

is now located on such property. Except as may be disclosed on Schedule 5.16,
each Borrower and its Subsidiaries is in full compliance with all applicable
Environmental Laws and neither any Borrower nor any Subsidiary has been notified
of any action, suit, proceeding, or investigation which calls into question
compliance by each Borrower or any Subsidiary with any Environmental Laws or
which seeks to suspend, revoke or terminate any license, permit, or approval
necessary for the generation, handling, storage, treatment, or disposal of any
Regulated Material.

5.17      ERISA. Except as may be set forth on Schedule 5.17, none of any
Borrower or its Subsidiaries has any pension, profit-sharing, or other benefit
plan subject to ERISA.

5.18      Investment Company Act. None of any Borrower or its Subsidiaries is an
“investment company” as defined in the Investment Company Act of 1940, as
amended.

5.19      Insider. Each Borrower is not, and no Person having “control” (as that
term is defined in 12 U.S.C. § 375(b)(5) or in regulations promulgated pursuant
thereto) of such Borrower is, an “executive officer,” “director,” or “principal
shareholder” (as those terms are defined in 12 U.S.C. § 375(b) or in regulations
promulgated pursuant thereto) of Lender, of a bank holding company of which
Lender is a subsidiary, or of any subsidiary of a bank holding company of which
Lender is a subsidiary.

5.20      Sanctioned Persons; Sanctioned Countries. None of any Borrower, its
Subsidiaries, or its Affiliates or any Guarantor (a) is a Sanctioned Person or
(b) does business in a Sanctioned Country or with a Sanctioned Person in
violation of the economic sanctions of the United States administered by OFAC.
No Borrower will use the proceeds of any extension of credit hereunder to fund
any operation in, finance any investments or activities in, or make any payments
to, a Sanctioned Person or a Sanctioned Country.

5.21      Compliance with Covenants; No Default. Each Borrower is, and upon the
making of the initial extensions of credit on the Closing Date will be, in
compliance with all of the covenants hereof. No Default is in existence, and the
execution, delivery, and performance of the Loan Documents and the making of the
initial extensions of credit on the Closing Date will not cause a Default.

5.22      Full Disclosure. Each Credit Party has disclosed to Lender each fact
and circumstance which such Credit Party knows or should know and which, by
itself or together with any other fact disclosed or undisclosed, could
reasonably be expected to have Material Adverse Effect. No Loan Document or any
other agreement, document, certificate, or statement delivered by a Credit Party
or a Subsidiary to Lender contains any untrue statement of a material fact or
omits to state any material fact which is known or which should be known by such
Person necessary to keep the other statements from being misleading.

5.23      Collateral Disclosure Certificates. All information set forth in each
Collateral Disclosure Certificate is true and correct as of the date thereof.

5.24      Operating and Capital Leases. Schedule 5.24, attached hereto and made
a part hereof, sets forth (a) each operating and capital lease to which any
Borrower or any Subsidiary is a party as a lessee and which, in the case
operating leases, requires aggregate rentals of greater than One Hundred
Thousand Dollars ($100,000) per annum; (b) the name of the lessor, (c) a summary
of the rental terms thereof, and (d) a brief description of the property leased
thereunder.

 

6.

AFFIRMATIVE COVENANTS.

Borrowers covenant and agree that from the date hereof until the full and final
payment and performance of the Obligations and the termination of this
Agreement, each Borrower and each Subsidiary:

 

6.1       Use of Loan Proceeds. Shall use the proceeds of the Loans and any
Letters of Credit only in accordance with Permitted Purposes and shall furnish
Lender all evidence it may require with respect to such uses.

6.2       Maintenance of Business and Properties. Shall at all times (a) (i)
maintain, preserve, and protect all Collateral and the remainder of its property
used or useful in the conduct of its business, (ii) keep the same in

 

 

22

 



 

--------------------------------------------------------------------------------

good repair, working order, and condition, and (iii) make, or cause to be made,
all material needful and proper repairs, renewals, replacements, betterments,
and improvements thereto so that the business carried on in connection therewith
may be conducted properly and in accordance with standards generally accepted in
businesses of a similar type and size and (b) maintain and keep in full force
and effect all licenses and permits necessary to the proper conduct of its
business.

 

6.3

Insurance.

(a)        Shall (i) maintain (A) such liability insurance, workers’
compensation insurance, business interruption insurance, and casualty insurance
in amounts equal to the greater of (1) such amounts that may be required by law
and (2) such amounts that are customary and usual for prudent businesses in its
industry and (B) any other insurance that may be required by Lender in its
Permitted Discretion and (ii) insure and keep insured all Collateral and other
properties with insurance companies acceptable to Lender. All hazard insurance
covering Collateral shall be in amounts acceptable to Lender, shall name and
directly insure Lender as secured party and loss payee under a long-form loss
payee clause, or its equivalent, acceptable to Lender, and shall not be
terminable except upon thirty (30) days’ written notice to Lender. On or before
the Closing Date and thereafter on an annual basis (or at such other more
frequent intervals as Lender may request from time to time), Borrowers shall
furnish Lender copies of all such policies (or summaries thereof, if requested
by Lender) and evidence of insurance in the form of an Acord Form 27 with
respect to casualty and property insurance and an Acord Form 25 with respect to
liability insurance.

(b)        If any Borrower’s tangible property constituting Collateral suffers a
casualty or is condemned by a Governmental Entity (each, a “Loss”), all Net
Proceeds of such Loss shall be paid over to Lender for application to the
Obligations, unless Lender otherwise agrees in writing. If Lender does otherwise
agree in writing, Borrowers may apply the Net Proceeds of any such casualty or
condemnation to the repair, restoration, or replacement of the assets suffering
such Loss, so long as (i) such repair, restoration, or replacement is completed
within one hundred eighty (180) days after the date of such Loss (or such longer
period of time agreed to in writing by Lender), (ii) while such repair,
restoration, or replacement is underway, all of such Net Proceeds are on deposit
with Lender in a separate Deposit Account over which Lender has exclusive
Control, and (iii) such Loss did not cause an Event of Default. If an Event of
Default occurs pursuant to which Lender exercises its rights to accelerate the
Obligations as provided in Section 9.2 or such repair, restoration, or
replacement is not completed within one hundred eighty (180) days of the date of
such Loss (or such longer period of time agreed to in writing by Lender), Lender
may immediately and without notice to any Person apply all of such Net Proceeds
to the Obligations, regardless of any other prior agreement regarding the
disposition of such Net Proceeds.

6.4       Certain Notices. Shall provide Lender immediate notice of (a) the
occurrence of a Default and what action (if any) Borrowers are taking to correct
the same; (b) any litigation involving an amount at issue in excess of One
Hundred Thousand Dollars ($100,000) or material changes in existing litigation
or any judgment against it or its assets in excess of One Hundred Thousand
Dollars ($100,000); (c) any damage or loss to property in excess of One Hundred
Thousand Dollars ($100,000); (d) any notice from taxing authorities as to
claimed deficiencies or any tax lien or any notice relating to alleged ERISA
violations; (e) any Reportable Event, as defined in ERISA; (f) any rejection,
return, offset, dispute, loss, or other circumstance in an amount equal to or
greater than One Hundred Thousand Dollars ($100,000) or otherwise having a
Material Adverse Effect on any Collateral; (g) the cancellation or termination
of, or any default under, or any material change in, any Material Agreement; (h)
any acceleration of the maturity of any Debt of any Credit Party or the
occurrence or existence of any event or circumstances which gives the holder of
such Debt the right to accelerate; and (i) any loss or threatened loss of
material licenses or permits.

6.5       Inspections of Books and Records and Field Examinations; Appraisals;
Physical Inventories. Shall permit Lender and its agents to conduct inspections,
verifications (of accounts and otherwise), appraisals, and field examinations of
the Collateral and such Person’s other property and books and records at such
times and with such frequency as Lender may request from time to time, with (a)
when no Default or Event of Default is in existence, reasonable notice thereof
and (b) when any Default or Event of Default is in existence, no notice thereof.
Borrower shall pay the cost of such inspections, verifications, appraisals, and
field examinations; provided, the cost of field examinations shall not exceed
Eight Hundred Fifty Dollars ($850) per examiner per day (or whatever higher sum
then represents Lender’s standard charge in regard thereto), plus Lender’s
actual out-of-pocket expenses.

 

 

23

 



 

--------------------------------------------------------------------------------

Borrower shall, at its expense, conduct physical inventories of its and its
Subsidiaries’ Inventory with such frequency as Lender shall request from time to
time and, before conducting any such physical inventory, shall provide
reasonable written notice thereof to Lender and allow Lender or its agents to
witness such physical inventory.

6.6       Financial Information. Shall maintain books and records in accordance
with GAAP and shall furnish to Lender the following periodic financial
information:

(a)        Periodic Borrowing Base Information. Within fifteen (15) days of the
end of each month (or more frequently if requested by Lender in its Permitted
Discretion), a completed Borrowing Base Certificate in the form of Exhibit
6.6(a), attached hereto and made a part hereof (each, a “Borrowing Base
Certificate”). Borrowers shall attach the following to each Borrowing Base
Certificate, which shall be certified by a Senior Officer of a Borrower to be
accurate and complete and in compliance with the terms of the Loan Documents:
(i) a report in form and substance satisfactory to Lender listing (A) all
Accounts of Borrower as of the last Business Day of such month, (B) the amount
and age of each Account on an original invoice date aging basis, (C) the name
and mailing address of each Account Debtor, (D) all Accounts which do not
constitute Eligible Accounts, and (E) such other information as Lender may
require (each, an “Accounts Receivables Report”); (ii) a report listing (A) all
of each Borrower’s accounts payable, (B) the number of days which have elapsed
since the original date of invoice of such accounts payable, (C) the name and
address of each Person to whom such accounts payable are owed, and (D) such
other detail Lender may request (each, an “Accounts Payable Report”); and (iii)
each other report as Lender may from time to time require in its Permitted
Discretion, each prepared with respect to such periods and with respect to such
information and reporting as Lender may request.

(b)        Interim Statements. Within thirty (30) days after each Fiscal Month
(except a Fiscal Month which is also a Fiscal Quarter end) and within forty-five
(45) days after the end of each Fiscal Quarter, (i) a consolidated and
consolidating balance sheet of Borrowers and their Subsidiaries at the end of
that period and a consolidated and consolidating income statement and statement
of cash flows for such period (and for the portion of the Fiscal Year ending
with such period), together with all supporting schedules, setting forth in
comparative form the figures for the same period of the preceding Fiscal Year
and (ii) a report reconciling (A) Borrowers’ Accounts and Inventory as set forth
in the Accounts Receivable Report and the Inventory Report attached to the
Borrowing Base Certificate to (B) the Borrowers’ aggregate Accounts and
Inventory set forth in the financial statements delivered to Lender pursuant
hereto (which shall be based upon Borrowers’ general ledger). The foregoing
statements and reports shall be certified by a Senior Officer of Parent Company
as true and correct and fairly representing the financial condition of Borrower
and its Subsidiaries and that such statements are prepared in accordance with
GAAP, except without footnotes and subject to normal year-end audit adjustments.

(c)        Annual Statements. Within ninety (90) days after the end of each
Fiscal Year, a detailed audited financial report of Borrowers and their
Subsidiaries containing a consolidated and consolidating balance sheet at the
end of such period and a consolidated and consolidating income statement and
statement of cash flows for such period, setting forth in comparative form the
figures for the preceding Fiscal Year, together with all supporting schedules
and footnotes, and containing an unqualified audit opinion of independent
certified public accountants acceptable to Lender that the financial statements
were prepared in accordance with GAAP.

(d)        Compliance and No Default Certificate. Together with each report
required by subsections (b) and (c), a compliance certificate in the form of
Exhibit 6.6(d), attached hereto and made a part hereof, and a certificate of a
Senior Officer of Parent Company certifying that no Default then exists or, if a
Default exists, the nature and duration thereof and Borrowers’ intention with
respect thereto. Each such compliance certificate will be accompanied by a
spreadsheet showing Borrowers’ calculations of all financial covenants, which
must be of such detail as requested by Lender from time to time. Borrowers shall
also cause Borrowers’ independent auditor (if applicable) to submit to Lender,
together with its audit report, a statement that, in the course of conducting
such audit, it discovered no circumstances which it believes would result in a
Default or, if it discovered any such circumstances, the nature and duration
thereof.

(e)        Auditor’s Management Letters. Promptly upon receipt thereof, copies
of each report submitted to Borrowers by independent public accountants in
connection with any annual, interim, or special audit made by them of the
Borrowers’ books including, without limitation, each report submitted to
Borrowers concerning its accounting

 

 

24

 



 

--------------------------------------------------------------------------------

practices and systems and any final comment letter submitted by such accountants
to management in connection with Borrowers’ annual audit.

(f)        Statements of Guarantors. To the extent that now or hereafter there
are any Guarantors, with respect to any Guarantor who is an individual, (i) such
Guarantor’s detailed annual financial statement, including a balance sheet
(including all contingent liabilities) as of the end of such annual period and a
statement of income for such annual period, all in form and substance
satisfactory to Lender and delivered to Lender within thirteen months after the
date of the most recent financial statement delivered to Lender and (ii) a copy
of such Guarantor’s personal Federal income tax returns, delivered to Lender
within fifteen (15) days of the date on which such returns are filed. With
respect to any Guarantor which is not an individual, a detailed audited
financial report of Guarantor and its Subsidiaries containing a consolidated and
consolidating balance sheet at the end of that period and a consolidated and
consolidating income statement and statement of cash flows for that period,
setting forth in comparative form the figures for the preceding fiscal year,
together with all supporting schedules and footnotes, and containing an
unqualified audit opinion of independent certified public accountants acceptable
to Lender that the financial statements were prepared in accordance with GAAP,
all delivered to Lender within ninety (90) days after each of such Guarantor’s
fiscal years. Each such Guarantor (if any) shall obtain such written
acknowledgments from Guarantor’s independent certified public accountants as
Lender may request permitting Lender to rely on such annual financial
statements.

(g)        Other Information. Such other information requested by Lender, in its
Permitted Discretion, from time to time concerning the business, properties, or
financial condition of the Credit Parties and their respective Subsidiaries.

(h)        Projections. At least thirty (30) days before the end of each Fiscal
Year, Projections for the immediately following Fiscal Year, prepared on a
quarterly basis.

(i)        Customer List. Within thirty (30) days following the commencement of
each Fiscal Year, or more frequently if requested by Lender, Borrowers shall
provide Lender with a listing of all of the Credit Parties’ customers and their
names and addresses as of the end of the immediately preceding Fiscal Year or as
of such other date requested by Lender.

(j)        Collateral Disclosure Certificate. Within thirty (30) days following
the commencement of each Fiscal Year, Borrowers shall, and shall cause each
other Person who has executed and delivered a Collateral Disclosure Certificate
to, execute and deliver a Collateral Disclosure Certificate with then-current
information. The proper disclosure of any information in any Collateral
Disclosure Certificate shall not, in and of itself, constitute any waiver of any
Default or Event of Default which may otherwise exist.

6.7       Maintenance of Existence and Rights. Shall preserve and maintain its
legal existence, authorities to transact business, rights and franchises, trade
names, patents, trademarks, and permits necessary to the conduct of its
business.

6.8       Payment of Taxes, Etc. Shall pay before delinquent all of its Debts
and taxes, except to the extent such taxes are being Properly Contested.

6.9       Subordination. Shall cause all (a) Debts and other obligations now or
hereafter owed to any Guarantor or Affiliate (other than trade debt incurred in
the ordinary course of business in compliance with Section 7.7) to be
Subordinated Debt and (b) all trade debt payable to any Guarantor or Affiliate
to be subordinated to the Obligations on terms satisfactory to Lender.

6.10      Compliance; Hazardous Materials. Shall comply with all laws,
regulations, ordinances, and other legal requirements, including, without
limitation, ERISA, all securities laws, and all laws relating to hazardous
materials and the environment. Unless approved in writing by Lender, neither any
Borrower nor any Subsidiary shall engage in the storage, manufacture,
disposition, processing, handling, use, or transportation of Regulated
Materials, whether or not in compliance with Environmental Laws, except for
ordinary and customary amounts of solvents, cleaners and similar materials used
in the ordinary course of such Borrower’s or a Subsidiary’s business

 

 

25

 



 

--------------------------------------------------------------------------------

and in strict compliance with all Environmental Laws. Borrowers shall promptly
report to Lender any notices of any violations of such laws or regulations
received from any Governmental Entity, along with Borrower’s proposed corrective
action as to such violation.

6.11      Further Assurances. Shall take such further action and provide to
Lender such further assurances as may be reasonably requested by Lender, in its
Permitted Discretion, to ensure compliance with the intent of this Agreement and
the other Loan Documents.

 

6.12

Covenants Regarding Collateral.

(a)        Shall use the Collateral only in the ordinary course of its business
and will not permit the Collateral to be used in violation of any applicable law
or policy of insurance;

(b)        Shall defend the Collateral against all claims and demands of all
Persons, except for Permitted Liens;

(c)        Shall exercise its best efforts to obtain and deliver to Lender such
Third Party Agreements as Lender may request from time to time (with it being
understood that the failure for whatever reason to obtain any such Third Party
Agreements shall not in any way limit Lender’s right to institute Reserves);

(d)        Shall promptly deliver to Lender all Items, Instruments, Chattel
Paper, Investment Property in the form of certificated securities, and, if
requested by Lender, Documents which constitute Collateral, in each case
appropriately indorsed to Lender’s order;

(e)        Shall not create any Electronic Chattel Paper without first granting
Lender Control thereof pursuant to such measures as Lender shall request;

(f)        Shall promptly notify Lender of any patents, trademarks, or
copyrights to which Borrower or a Subsidiary acquires title or rights after the
Closing Date and any license agreements entered into after the Closing Date by
Borrower or any Subsidiary authorizing Borrower or such Subsidiary to use any
third party’s patents, trademarks, or copyrights;

(g)        Shall give Lender at least thirty (30) days written notice before
using any trade, assumed, or fictitious name not already disclosed in the
Collateral Disclosure Certificate and shall use all trade, assumed, or
fictitious names in accordance with all applicable laws;

(h)        Shall promptly notify Lender of the existence of any Commercial Tort
Claims which arise after the Closing Date and shall provide Lender with such
information, and otherwise take such action with respect to such Commercial Tort
Claims, as is reasonably necessary for Lender to perfect its security interest
thereon;

(i)        Within five (5) Business Days after Lender’s request, shall deliver
to Lender the original certificates of title or similar title documents for all
of such Person’s owned vehicles and Equipment which are subject to certificate
of title or similar statutes (as contemplated in Section 9-311 of the UCC) and
take such further actions from time to time as Lender requests for purposes of
perfecting Lender’s security interest in and to such vehicles and Equipment.

 

7.

NEGATIVE COVENANTS.

Borrowers covenant and agree that from the date hereof and until the full and
final payment and performance of all Obligations and the termination of this
Agreement, each Borrower and each Subsidiary:

 

7.1       Debt. Shall not create or permit to exist any Debt, including any
guaranties or other contingent obligations, except the following (“Permitted
Debt”):

 

(a)

The Obligations;

 

 

26

 



 

--------------------------------------------------------------------------------

 

(b)

Endorsement of Items for collection in the ordinary course of business;

(c)        Debts which are payable to suppliers and other trade creditors and
were incurred in the ordinary course of business, on ordinary and customary
trade terms, and which are not more than sixty (60) days past due (unless
Properly Contested);

(d)        Purchase money Debt incurred to purchase Equipment; provided that the
amount of such Debt shall not at any time (i) exceed the purchase price of the
Equipment purchased or (ii) exceed in aggregate principal amount at any time
outstanding for Borrowers and their Subsidiaries, One Hundred Thousand Dollars
($100,000);

 

(e)

Subordinated Debt;

(f)        Debt listed in Schedule 7.1, attached hereto and made a part hereof,
to the extent such Debt exists as of the Closing Date and is not otherwise
permitted by this Section 7.1, together with any Debt incurred in any
refinancing or renewal thereof in an amount not to exceed the principal amount
thereof;

 

(g)

Debt of any Subsidiary to Borrower or another Subsidiary;

 

(h)

Any Debt incurred under any Hedge Agreements with Lender (or with any of its
Affiliates).

7.2       Liens. Shall not create or permit or suffer to exist any Liens on any
of its property except the following (“Permitted Liens”):

 

(a)

Liens securing the Obligations;

(b)        Liens for taxes, assessments, and charges or levies instituted or
levied by any Governmental Entity (but not including any Lien imposed pursuant
to ERISA or any Environmental Law) which are not yet due and payable or which
are being Properly Contested;

(c)        The claims of Third Parties arising out of operation of law so long
as the obligations secured thereby are not past due or are being Properly
Contested;

(d)        Liens existing in respect of deposits or pledges made in the ordinary
course of business in connection with workers’ compensation, unemployment
insurance, social security, and similar laws;

(e)        Judgment and other similar non-tax Liens arising in connection with
court proceedings, but only to the extent and for so long as (i) the execution
or enforcement of such Liens is and continues to be effectively stayed and
bonded on appeal; (ii) the validity or amount of the claims secured thereby are
being Properly Contested; and (iii) such Liens do not, in the aggregate,
materially detract from the value of the assets of the Person whose assets are
subject to such Lien or materially impair the use thereof in the operation of
such Person’s business;

(f)        Liens securing purchase money Debt incurred solely to purchase
Equipment, but only to the extent such Liens attach only to the Equipment
purchased and secure no more than the purchase price therefor;

(g)        Liens list on in Schedule 7.2, attached hereto and made a part
hereof, to the extent such Liens exist as of the Closing Date and are not
otherwise permitted by this Section 7.2.

7.3       Restricted Payments. Shall not make any Restricted Payment, except
that (a) any Subsidiary of a Borrower may pay dividends to such Borrower or
another Subsidiary wholly-owned by such Borrower; and (b) any Borrower or any
Subsidiary may make payments on Subordinated Debt, but only to extent each such
payment is expressly permitted under the terms of the subordination agreement
related thereto.

7.4       Loans and Other Investments. With respect to any Person, shall not (a)
make or permit to exist any advances or loans to such Person, (b) guarantee or
become contingently liable, directly or indirectly, in connection with the
obligations, leases, Equity Interests, or dividends or distributions of such
Person, (c) own,

 

 

27

 



 

--------------------------------------------------------------------------------

purchase, or make any commitment to purchase any Equity Interests, bonds, notes,
debentures, or other securities of, or any interest in such Person, or (d) make
any capital contributions to such Person (all of which are sometimes
collectively referred to herein as “Investments”), except for (i) purchases of
direct obligations of the Federal Government; (ii) deposits in commercial banks;
(iii) commercial paper of any U.S. corporation having the highest ratings then
given by the Moody’s Investors Services, Inc. or Standard & Poor’s Corporation;
(iv) existing investments in Subsidiaries; (v) endorsement of negotiable
Instruments for collection in the ordinary course of business; (vi) advances to
employees for business travel and other expenses incurred in the ordinary course
of business which do not at any time exceed in the aggregate Five Thousand
Dollars ($5,000); and (vii) any Hedge Agreements with Lender (or with any of its
Affiliates).

 

7.5

Change in Business; Activities Covered by Insurance, Etc.

(a)        Shall not enter into any business which is substantially different
from the business in which it is engaged on the Closing Date.

(b)        Shall not (i) undertake any business or other activity which is not
insured by such the policies of insurance required by Section 6.3 or (ii) permit
or undergo any changes in its business and related activities which could result
in the termination, revocation, ineffectiveness, or unenforceability of any of
such policies of insurance.

(c)        Shall not amend or modify, its articles or certificate of
incorporation, organization, or formation, or its bylaws, operating agreement or
partnership agreement, as applicable, in any way which could reasonably be
expected to have a Material Adverse Effect.

(d)        Shall not amend or modify any of its Material Agreement, or permit
the termination or cancellation thereof, in any way which could reasonably be
expected to have a Material Adverse Effect.

7.6       Accounts. (a) Shall not sell, assign, or discount any of its Accounts,
Chattel Paper, or Instruments other than the discount of promissory notes in the
ordinary course of business for collection; (b) shall not create or accept any
Account, Instrument, Chattel Paper or other obligation of any kind due from or
owed by a Sanctioned Person or own any Chattel Paper in the form of a lease
where (i) the lessee thereunder is a Sanctioned Person and (ii) such Chattel
Paper is Collateral; and (c) shall promptly notify Lender in writing of (i) any
discount, set-off, or other deductions not shown on the face of an invoice
relating to any Account involving an amount in excess of the lesser of (A) five
percent (5%) of such Account’s face value or (B) Twenty-Five Thousand Dollars
($25,000), (ii) any dispute over an Account involving an amount in excess of the
lesser of (A) five percent (5%) of such Account’s face value or (B) Twenty-Five
Thousand Dollars ($25,000); and (d) any information relating to an adverse
change in any Account Debtor’s financial condition or ability to pay its
obligations or an Account Debtor’s status as a Sanctioned Person.

7.7       Transactions with Affiliates. Shall not, in the ordinary course of
business or otherwise, (a) directly or indirectly purchase, acquire, or lease
any property from any Affiliate, (b) sell, transfer, or lease any property to
any Affiliate, (c) pay any management fees to any Affiliate, or (d) otherwise
deal with any Affiliate, other than (i) where such Affiliate is a Subsidiary and
a Credit Party, (ii) transactions described on Schedule 7.7, attached hereto and
made a part hereof, and (iii) transactions on arms’ length terms which are no
less favorable to a Borrower or such Subsidiary than would exist if the parties
thereto were not Affiliates and for which Lender has received prior written
notice.

7.8       No Change in Name, Offices, or Jurisdiction of Organization; Removal
of Collateral. Shall not (a) change its name or the jurisdiction in it is
organized, (b) unless it shall have given sixty (60) days’ advance written
notice thereof to Lender, change the location of its chief executive office or
other office where books or records are kept, or (c) permit any Inventory or
other tangible Collateral (other than Inventory in-transit) to be located at any
location other than a Permitted Location.

 

7.9

No Sale, Leaseback. Shall not enter into any sale-and-leaseback or similar
transaction.

 

 

28

 



 

--------------------------------------------------------------------------------

7.10      Margin Stock. Shall not use any proceeds of the Loan to purchase or
carry any margin stock (within the meaning of Regulation U of the Board of
Governors of Federal Reserve System) or extend credit to others for the purpose
of purchasing or carrying any margin stock.

7.11      Tangible Collateral. Shall not, except to the extent otherwise
permitted herein or as otherwise permitted by Lender in writing, (a) allow any
Collateral to be commingled with, or become an Accession to or part of, any
property of any other Person or (b) allow any Collateral to become a Fixture.

7.12      Subsidiaries. Shall not (a) acquire or form any Subsidiary, (b) cause
or permit any Subsidiary to dissolve, voluntarily or involuntarily, or (c)
permit any Subsidiary to issue any Equity Interests except to a Borrower.

7.13      Liquidation, Mergers, Consolidations, and Dispositions of Assets; Name
and Good Standing. Shall not (a) merge, reorganize, consolidate, or amalgamate
with any Person; (b) liquidate, wind up its affairs or dissolve itself; (c)
acquire by purchase, lease, or otherwise any of the assets of any Person, except
for the acquisition of Inventory and Equipment (to the extent not prohibited
hereunder) in the ordinary course of business; (d) sell, transfer, lease, or
otherwise dispose of any of its assets, except for (i) the sale of Inventory in
the ordinary course of business, (ii) so long as no Event of Default then
exists, the sale or other disposition of Equipment which is worn out, obsolete
or no longer used or useful in a Borrower’s business provided that the aggregate
fair market value of all such Equipment of all Borrowers does not exceed One
Hundred Thousand Dollars ($100,000) in any one Fiscal Year of Borrowers, and
(iii) the voluntary termination of Hedge Agreements to which a Borrower or such
Subsidiary is a party; (e) sell or dispose of any Equity Interests in any
Subsidiary, whether in a single transaction or in a series of related
transactions; (f) change its legal name or jurisdiction of organization or
conduct business under any new trade, assumed, or fictitious name; (g) change
its Federal Employer Identification Number; or (h) fail to remain in good
standing and qualified to transact business as a foreign entity in any state or
other jurisdiction in which it is required to be qualified to transact business
as a foreign entity and in which the failure to do so could reasonably be
expected to have a Material Adverse Effect.

7.14      Change of Fiscal Year or Accounting Methods. Shall not change its
Fiscal Year or its accounting methods. As of the Closing Date, Borrower’s fiscal
year ends on or about December 31 of each year.

7.15      Deposit Accounts; Exclusive Control. Shall not open or, after thirty
(30) days following the Closing Date, maintain any Deposit Accounts except for
(a) Deposit Accounts with Lender; (b) Deposit Accounts listed on Schedule 5.15;
(c) Deposit Accounts which are not with Lender but which are subject to Lender’s
Control on terms satisfactory to Lender; and (d) such other Deposit Accounts as
shall be necessary for payroll, petty cash, local trade payables, and other
occasional needs of Borrower; provided that the aggregate balance of any Deposit
Accounts which are not subject to Lender’s Control on terms acceptable to Lender
may not at any time exceed Twenty-Five Thousand ($25,000) without Lender’s prior
written consent. Borrower shall maintain its primary Deposit Account and cash
management Deposit Accounts with Lender. All Deposit Accounts maintained with
Lender shall be deemed to be under Lender’s Control.

 

8.

FINANCIAL COVENANTS.

 

8.1

Definitions. As used in this Agreement:

(a)        “EBITDA” means, for any period of determination and without
duplication, the sum of (i) consolidated net income of Borrowers and their
Subsidiaries for such period (computed without regard to any extraordinary items
of gain or loss), plus (ii) to the extent included in the calculation of revenue
in computing consolidated net income for such period, the sum of (A) interest
expense, (B) income tax expense, and (C) depreciation and amortization, minus
(iii) non-cash gains.

(b)        “Fixed Charge Coverage Ratio,” for any period of three (3) Fiscal
Months of Borrowers and their Subsidiaries shall be defined as (i) EBITDA for
such period, less the sum of (A) all unfinanced Capital Expenditures made in
such period, (B) any dividends and distributions paid in such period and (C)
cash taxes paid (if any) in such period (net of any income tax refunds directly
received by Borrowers and their Subsidiaries from the appropriate

 

 

29

 



 

--------------------------------------------------------------------------------

taxing authorities in such period), divided by (ii) the sum of (A) scheduled
principal amortization on Funded Debt (if any) for the succeeding three (3)
Fiscal Months, plus (B) interest expense paid in the preceding period of three
(3) Fiscal Months.

(c)        “Funded Debt” means all Debt for borrowed funds (including the
Obligations), capitalized leases, Debt for the deferred payment by one (1) year
or more of any purchase money obligation and Subordinated Debt.

(d)        “Funded Debt to EBITDA Ratio” means, for any given Fiscal Month, (i)
Funded Debt of Borrowers and their Subsidiaries, outstanding on the last day of
such Fiscal Month to (ii) EBITDA of Borrowers and their Subsidiaries, for the
twelve (12) Fiscal Months then ended.

(e)        “Working Capital Ratio” means, for any given Fiscal Month, the ratio
of: (i) the sum of (A) unrestricted cash on hand of Borrowers and their
Subsidiaries, plus (B) total accounts receivable of Borrowers and their
Subsidiaries, as of the end of such Fiscal Month to (ii) the sum of
(A) transportation charges of Borrowers and their Subsidiaries for such Fiscal
Month plus (B) any overdrafts occurring in such Fiscal Month of Borrowers and
their Subsidiaries plus (C) the outstanding amount of all Working Capital
Obligations as at the end of such Fiscal Month.

8.2       Financial Covenants. Borrowers covenant and agree that, from the date
hereof and until the full and final payment and performance of all Obligations
and the termination of this Agreement, Obligors shall comply with each of the
following covenants:

(a)        Fixed Charge Coverage Ratio. The Fixed Charge Coverage Ratio for each
period of twelve (12) Fiscal Months, beginning with the Fiscal Month ending
January 31, 2009, shall be not less than 1.30:1.

(b)        Funded Debt to EBITDA Ratio. The Funded Debt to EBITDA Ratio for each
Fiscal Month, beginning with the Fiscal Month ending January 31, 2009, shall be
not more than 5.00:1.

(c)        Working Capital Ratio. The Working Capital Ratio as of the end of any
Fiscal Month, beginning with the Fiscal Month ending January 31, 2009, shall be
at least 1.00:1.

 

9.

DEFAULT.

 

9.1

Events of Default. Each of the following shall constitute an Event of Default:

(a)        Any Borrower shall fail to pay when due any principal of or interest
on any Note, any fee or other amounts due to Lender hereunder or any other Loan
Document, or (except as provided in (b) and (c) below) any other Obligations; or

(b)        Any Borrower shall default on the performance of any agreement,
covenant, or obligation contained in Section 6.1, 6.4, 6.5, 6.6, 6.9, 6.12, or
Section 7 or Section 8; or

(c)        Any Borrower or any other Credit Party shall default on the
performance of any other agreement, covenant, or obligation contained in this
Agreement or such Loan Document not provided for elsewhere in this Section 9 and
the breach of such agreement, covenant, or obligation shall not have been cured
to Lender’s satisfaction within fifteen (15) days after the sooner to occur of
(i) any Senior Officer’s receipt of notice of such breach from Lender or (ii)
the date on which such failure or neglect first became known to any Senior
Officer; provided, however, that such notice and opportunity to cure shall not
apply in the case of any default on an agreement, covenant, or obligation which
is not capable of being cured at all or within such fifteen (15) days’ period or
which was a willful and knowing breach by such Borrower or such other party; or

(d)        Any representation or warranty made by any Borrower or any other
Credit Party in this Agreement or any other Loan Document, or in any certificate
or report furnished in connection with this Agreement or any other Loan
Document, shall prove to have been untrue or incorrect in any material respect
when made; or

 

 

30

 



 

--------------------------------------------------------------------------------

(e)        Any Borrower, any Subsidiary, or any Guarantor shall default in any
obligation which (i) is owed to Lender or any of Lender’s Affiliates and (ii)
arose under any agreement other than a Loan Document, but only if such default
was not cured within any applicable cure period provided for in such agreement;
or

(f)        Any Borrower, any Subsidiary, or any Guarantor shall fail to make any
payment in respect of outstanding Debt (other than the Obligations) having an
aggregate outstanding principal amount in excess of One Hundred Thousand Dollars
($100,000) or more when due after the expiration of any applicable grace period,
or any event or condition shall occur which results in the acceleration of the
maturity of such Debt (including, without limitation, any required mandatory
prepayment or “put” of such Debt to any such Person) or enables (or, with the
giving of notice or passing of time or both, would enable) the holders of such
Debt or a commitment related to such Debt (or any Person acting on such holders’
behalf) to accelerate the maturity thereof or terminate any such commitment
before its normal expiration (including, without limitation, any required
mandatory prepayment or “put” of such Debt to such Person); or

(g)        Any Borrower or any Subsidiary or any Guarantor shall (i) voluntarily
dissolve, liquidate, or terminate operations or apply for or consent to the
appointment of, or the taking of possession by, a receiver, custodian, trustee,
or liquidator of such Person or of all or of a substantial part of its assets,
(ii) admit in writing its inability, or be generally unable, to pay its debts as
the debts become due, (iii) make a general assignment for the benefit of its
creditors, (iv) commence a voluntary case under the Federal Bankruptcy Code (as
now or hereafter in effect), (v) file a petition seeking to take advantage of
any other law relating to bankruptcy, insolvency, reorganization, winding-up, or
composition, or adjustment of debts, (vi) fail to controvert in a timely and
appropriate manner, or acquiesce in writing to, any petition filed against it in
an involuntary case under Bankruptcy Code, or (vii) take any action for the
purpose of effecting any of the foregoing; or

(h)        An involuntary petition or complaint shall be filed against any
Borrower or any Subsidiary or any Guarantor seeking bankruptcy relief or
reorganization or the appointment of a receiver, custodian, trustee, intervenor,
or liquidator of any Borrower or any Subsidiary or any Guarantor, of all or
substantially all of its assets, and such petition or complaint shall not have
been dismissed within sixty (60) days of the filing thereof; or an order, order
for relief, judgment, or decree shall be entered by any competent Governmental
Entity approving or ordering any of the foregoing actions; or

(i)        A judgment of more than One Hundred Thousand Dollars ($100,000) in
excess of insurance coverage therefor (as provided by an underwriter acceptable
to Lender, where such underwriter has agreed in writing to pay such judgment,
and for which the deductible does not exceed One Hundred Thousand Dollars
($100,000) shall be rendered against any Borrower or any Subsidiary or any
Guarantor and shall remain undischarged, undismissed, and unstayed for more than
ten (10) days or there shall occur any levy upon, or attachment, garnishment, or
other seizure of, any portion of the Collateral or other assets of Borrower, any
Subsidiary, or any Guarantor in excess of One Hundred Thousand Dollars
($100,000) by reason of the issuance of any tax levy, judicial attachment,
garnishment, or levy of execution; or

(j)        Any Guarantor shall repudiate, revoke, or attempt to revoke any
Guaranty, in whole or in part; or

(k)        Any loss, theft, damage, or destruction of any material portion of
the Collateral shall occur for which there is either no insurance coverage or
for which, in Lender’s reasonable opinion, there is insufficient insurance
coverage; or

(l)        There shall occur any change in the condition (financial or
otherwise) of Borrower, any Subsidiary, or any Guarantor which, in Lender’s sole
opinion, could reasonably be expected to have a Material Adverse Effect; or

(m)       A majority in interest of the Parent Company’s Equity Interests shall
become owned and controlled, with sole power to vote, by a Person or a group of
Persons acting in concert subsequent to the Closing Date, e.g., pursuant to a
“going private” transaction or a transaction having the same effect; or the
Parent Company shall cease to own and control, with sole power to vote, either
directly or indirectly through one or more Subsidiaries, one hundred percent
(100%) of each class of each other Borrower’s Equity Interests subsequent to the
Closing Date.

 

 

31

 



 

--------------------------------------------------------------------------------

(n)        The death (i) of the holder of the majority ownership interests of
any Credit Party or (ii) of any individual Guarantor.

9.2       Remedies. During the existence of any Default, Lender may, without
notice to Borrowers and at its option, refuse to make Loans, issue Letters of
Credit, or make other extensions of credit to Borrowers. During the existence of
any Event of Default, Lender may at its option take any or all of the following
actions:

(a)        Lender may terminate all Commitments and declare any or all
Obligations (other than Obligations under any Hedge Agreements, between any
Borrower and Lender or any Affiliate of Lender, which shall be due in accordance
with and governed by the provisions of said Hedge Agreements) to be immediately
due and payable (if not earlier demanded) (provided, that, upon the occurrence
of any Event of Default described in Section 9.1(g) or Section 9.1(h), all
Obligations shall automatically become immediately due and payable), terminate
its obligation to make Loans and other extensions of credit to Borrowers, bring
suit against Borrowers to collect the Obligations, exercise any remedy available
to Lender hereunder or at law, and take any action or exercise any remedy
provided herein or in any other Loan Document or under applicable law.

(b)        Without waiving any of its other rights hereunder or under any other
Loan Document, Lender shall have all rights and remedies of a secured party
under the UCC (and the Uniform Commercial Code of any other applicable
jurisdiction) and such other rights and remedies as may be available hereunder,
under other applicable law, or pursuant to contract. If requested by Lender,
Borrowers will promptly assemble the Collateral and make it available to Lender
at a place designated by Lender. Borrowers agree that any notice by Lender of
the sale or disposition of the Collateral or any other intended action
hereunder, whether required by the UCC or otherwise, shall constitute reasonable
notice to Borrower if the notice is mailed to Borrowers by regular or certified
mail, postage prepaid, at least five days before the action to be taken. The
proceeds realized from the sale or other disposition of any Collateral shall be
applied in the manner provided in Section 2.9. Each Credit Party shall be liable
for any deficiencies in the event the proceeds of the disposition of the
Collateral do not satisfy the Obligations in full.

(c)        Lender may demand, collect, and sue for all amounts owed pursuant to
Accounts, General Intangibles, Chattel Paper, Instruments, or Documents or for
proceeds of any Collateral (either in a Borrower’s name or Lender’s name at
Lender’s option), with the right to enforce, compromise, settle, or discharge
any such amounts.

(d)        Each Borrower hereby grants Lender a worldwide, non-exclusive, and
royalty-free license to use solely during the existence of an Event of Default
such Borrower’s trademarks, service marks, and trade names for purposes of
invoicing and collecting Accounts and otherwise disposing of or liquidating
Collateral.

9.3       Receiver. In addition to any other remedy available to it, Lender
shall have the absolute right, during the existence of an Event of Default, to
seek and obtain the appointment of a receiver to take possession of and operate
and/or dispose of the business and assets of Borrowers.

9.4       Deposits; Insurance. Each Borrower (a) authorizes Lender to, during
the existence of an Event of Default, collect and apply against the Obligations
when due any refund of insurance premiums or any insurance proceeds payable on
account of the loss or damage to any Collateral and (b) irrevocably appoints
Lender as its attorney-in-fact to endorse any check or draft or take other
action necessary to obtain such funds.

 

10.

MISCELLANEOUS.

10.1      No Waiver, Remedies Cumulative. No failure or delay on the part of
Lender to exercise any right under this Agreement, any other Loan Document, or
applicable law shall operate as a waiver thereof, nor shall any single or
partial exercise of any right hereunder preclude any other or further exercise
thereof or the exercise of any other right. The remedies herein provided are
cumulative and are in addition to any other remedies provided by applicable law,
any Loan Document, or otherwise.

10.2      Survival of Representations. All representations and warranties made
in this Agreement and the other Loan Documents shall survive the making of any
extension of credit hereunder and the delivery of any Note

 

 

32

 



 

--------------------------------------------------------------------------------

and shall continue in full force and effect until the full and final payment and
performance of the Obligations and the termination of this Agreement.

10.3      Indemnity By Borrowers; Expenses. In addition to all other
Obligations, each Borrower agrees to defend, protect, indemnify, and hold
harmless Lender and its Affiliates and all of their respective officers,
directors, employees, attorneys, consultants, and agents from and against any
and all losses, damages, liabilities, obligations, penalties, fines, fees,
costs, and expenses (including, without limitation, attorneys’ and paralegals’
fees, costs and expenses, and fees, costs and expenses for investigations and
experts) incurred by such indemnitees, whether before or from and after the
Closing Date, as a result of or arising from or relating to (a) the due
diligence effort (including, without limitation, public records searches,
recording fees, examinations, and investigations of the properties of the Credit
Parties or any Subsidiary and their respective operations), negotiation,
preparation, execution, performance of any of the Loan Documents or of any
document executed in connection with the transactions contemplated thereby,
perfection of Lender’s Liens in the Collateral, maintenance of each Loan by
Lender, and any and all amendments, modifications, and supplements of any of the
Loan Documents or restructuring of the Obligations; (b) any suit, investigation,
action, or proceeding by any Person (other than a Borrower), whether threatened
or initiated, asserting a claim for any legal or equitable remedy against any
Person under any statute, regulation, or common law principle, arising from or
in connection with Lender’s making extensions of credit or furnishing funds to
any Borrower under this Agreement; (c) Lender’s preservation, administration,
and enforcement of its rights under the Loan Documents and applicable law,
including the reasonable attorneys fees if collected, or sought to be collected,
by or through an attorney at law, and disbursements of counsel for Lender in
connection therewith, whether any suit is brought or not and whether incurred at
trial or on appeal, and all costs of repossession, storage, disposition,
protection, and collection of Collateral; (d) periodic field examinations,
audits, and appraisals performed by Lender pursuant to Section 6.5 hereof; (e)
any civil penalty or fine assessed by OFAC against Lender or any Affiliate of
Lender and all reasonable costs and expense (including counsel fees and
disbursements) incurred in connection with defense thereof by Lender or such
Affiliate, as a result of Lender’s making extensions of credit hereunder, the
acceptance of payments due under the Loan Documents or any Hedge Agreement, or
acceptance of Collateral; or (f) any matter relating to the financing
transactions contemplated by the Loan Documents or by any document executed in
connection with the transactions contemplated thereby, other than for such loss,
damage, liability, obligation, penalty, fee, cost or expense arising from such
indemnitee’s gross negligence or willful misconduct. If any Borrower should fail
to pay any tax or other amount required by this Agreement to be paid or which
may be reasonably necessary to protect or preserve any Collateral or a
Borrower’s or Lender’s interests therein, Lender may make such payment in the
manner provided in Section 2.4(a) or Section 2.8(b). In addition, Borrower
agrees to pay and save Lender harmless against any liability for payment of any
state documentary stamp taxes, intangible taxes, or similar taxes (including
interest or penalties, if any) which may now or hereafter be determined to be
payable in respect to the execution, delivery, or recording of any Loan Document
or the making of any Loan, whether originally thought to be due or not, and
regardless of any mistake of fact or law on the part of Lender (or its counsel)
or Borrower with respect to the applicability of such tax. Each Borrower’s
obligation for indemnification for all of the foregoing losses, damages,
liabilities, obligations, penalties, fees, costs, and expenses of Lender shall
be part of the Obligations, secured by the Collateral, chargeable against such
Borrower’s loan account as provided herein, and shall survive termination of
this Agreement.

10.4      Notices. Any notice or other communication hereunder or under the Note
to any party hereto or thereto shall be by hand delivery, overnight delivery via
nationally recognized overnight delivery service, facsimile with receipt
confirmed, or registered or certified United States mail with return receipt and
unless otherwise provided herein shall be deemed to have been given or made when
delivered, telegraphed, faxed or, if sent via United States mail, when receipt
therefor is signed by the receiver, postage prepaid, addressed to the party at
its address specified below (or at any other address that the party may
hereafter specify to the other parties in writing):

 

Lender:

Regions Bank

191 Peachtree St. NE

Suite 3800

Atlanta, GA 30303

Attn: Loan Administration

Fax: 404-221-4361

 

 

Borrowers:

c/o AutoInfo, Inc., as Borrower Agent

 

 

33

 



 

--------------------------------------------------------------------------------

6413 Congress Avenue, Suite 260

Boca Raton, FL 33487

Attn: President

Fax: 561-988-9456

 

10.5      GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE
DEEMED CONTRACTS MADE UNDER THE LAWS OF THE JURISDICTION AND SHALL BE GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE JURISDICTION (EXCLUDING ITS
CONFLICT OF LAWS PROVISIONS IF SUCH PROVISIONS WOULD REQUIRE APPLICATION OF THE
LAWS OF ANOTHER JURISDICTION) EXCEPT INSOFAR AS (A) THE LAWS OF ANOTHER
JURISDICTION MAY, BY REASON OF MANDATORY PROVISIONS OF LAW, GOVERN THE
PERFECTION, PRIORITY, OR ENFORCEMENT OF SECURITY INTERESTS IN THE COLLATERAL OR
(B) THE TERMS OF SUCH LOAN DOCUMENT EXPRESSLY STATE THAT THE LAW OF A DIFFERENT
JURISDICTION SHALL GOVERN.

10.6      Successors and Assigns. This Agreement shall be binding upon and shall
inure to the benefit of each Borrower and Lender and their respective successors
and assigns; provided, that no Borrower may assign any of its rights hereunder
without the prior written consent of Lender, and any such assignment made
without such consent will be void in all respects.

10.7      Counterparts; Telecopied Signatures. This Agreement and any
amendments, waivers, or consents relating hereto may be executed in any number
of counterparts and by different parties hereto or thereto in separate
counterparts, each of which when so executed and delivered shall be deemed an
original and all of which when taken together shall constitute but one and the
same instrument. Any signature delivered by a party hereto or to any amendment,
waiver, or consent relating hereto by facsimile transmission or by electronic
email in Adobe Corporation’s Portable Document Format (or PDF) shall be deemed
to be an original signature hereto.

10.8      No Usury. Regardless of any other provision of this Agreement, each
Note, or in any other Loan Document, if for any reason the effective rate of
interest payable hereunder or thereunder should exceed the maximum lawful rate
of interest, the effective rate of interest shall be deemed reduced to, and
shall be, such maximum lawful rate of interest. Any amount paid or collected by
Lender as interest which would be in excess of the amount permitted by
applicable law shall be deemed applied to the reduction of the principal balance
of the Obligations and not to the payment of interest, but if such Obligations
have been or are thereby paid in full, the excess shall be returned to the
Person paying same, such application to the principal balance of the Obligations
or the refunding of excess to be a complete settlement and acquittance thereof.

 

10.9

Powers. All powers of attorney granted to Lender are coupled with an interest
and are irrevocable.

10.10    Approvals; Amendments. If this Agreement calls for Lender’s approval or
consent, such approval or consent may be given or withheld in the discretion of
Lender unless otherwise specified herein. This Agreement and the other Loan
Documents may not be modified, altered, or amended, except by an agreement in
writing signed by the affected Borrowers and Lender and may not be modified in
any manner adverse to a counterparty to any secured or guarantied Hedge
Agreement without that provider’s prior written consent.

10.11    Participations and Assignments. Lender shall have the right to enter
into one or more participations with other banks or financial institutions with
respect to the Obligations and to assign to one or more assignees all or a
portion of its interest, rights, and obligations under the Loan Documents. Upon
prior notice to Borrowers of any such participation or assignment, Borrowers
shall thereafter furnish such participant or assignee with any information
furnished by Borrowers to Lender pursuant to the terms of the Loan Documents.
Nothing in this Agreement or any other Loan Document shall prohibit Lender from
pledging or assigning this Agreement and Lender’s rights under any of the other
Loan Documents, including Collateral therefor, to any Federal Reserve Bank in
accordance with applicable law.

10.12    Dealings with Multiple Borrowers. All Obligations, representations,
warranties, covenants, and indemnities set forth in the Loan Documents to which
each Borrower is a party shall be joint and several with each other Borrower,
unless otherwise expressly provided. Lender shall have the right to deal with
any individual of any

 

 

34

 



 

--------------------------------------------------------------------------------

Borrower with regard to all matters concerning the rights and obligations of
Lender hereunder and pursuant to applicable law with regard to the transactions
contemplated under the Loan Documents. All actions or inactions of the officers,
managers, members, or agents of any Borrower with regard to the transactions
contemplated under the Loan Documents shall be deemed with full authority and
binding upon all Borrowers. Each Borrower hereby appoints Parent Company as its
true and lawful agent, representative and attorney-in-fact, with full right and
power, for purposes of exercising all rights of such Person hereunder and under
applicable law with regard to the transactions contemplated under the Loan
Documents, including the execution and delivery of Loan Documents and the giving
(and receipt) of notices, including Notices of Borrowing, for and on behalf of
all Borrowers, with the ability to bind all Borrowers thereto (Parent Company,
acting in such capacity, herein called “Borrower Agent”); and Borrower Agent may
so act, for each Borrower or all Borrowers, whether expressly so designated to
do so pursuant hereto or to any other Loan Document. The provisions of this
Section 10.12 and Lender’s reliance thereon are material inducements to the
agreement of Lender to enter into this Agreement and to consummate the
transactions contemplated hereby.

10.13    Waiver of Certain Defenses. To the fullest extent permitted by
applicable law, upon the occurrence of any Event of Default, neither any
Borrower nor anyone claiming by or under Borrower will claim or seek to take
advantage of any law requiring Lender to attempt to realize upon any Collateral
or collateral of any Guarantor, or any appraisement, evaluation, stay,
extension, homestead, redemption, or exemption laws now or hereafter in force to
prevent or hinder the enforcement of this Agreement. Each Borrower, for itself
and all who may at any time claim through or under any Borrower, hereby
expressly waives to the fullest extent permitted by applicable law the benefit
of all such laws. All rights of Lender and all obligations of Borrower hereunder
shall be absolute and unconditional irrespective of (a) any change in the time,
manner, or place of payment of, or any other term of, all or any of the
Obligations, or any other amendment or waiver of or any consent to any departure
from any provision of the Loan Documents, (b) any exchange, release, or
non-perfection of any other collateral given as security for the Obligations, or
any release or amendment or waiver of or consent to departure from any guaranty
for all or any of the Obligations, or (c) any other circumstance which might
otherwise constitute a defense available to, or a discharge of, Borrower or any
third party, other than payment and performance in full of the Obligations.

10.14    Additional Provisions. Time is of the essence of this Agreement and the
other Loan Documents. No provision of this Agreement or any of the other Loan
Documents shall be construed against or interpreted to the disadvantage of any
party hereto by any Governmental Entity by reason of such party having or being
deemed to have structured, drafted or dictated such provision.

10.15    Integration; Final Agreement. This Agreement and the other Loan
Documents, together with all other instruments, agreements, and certificates
executed by the parties in connection therewith or with reference thereto,
embody the entire understanding and agreement between the parties hereto and
thereto with respect to the subject matter hereof and thereof and supersede all
prior agreements, understandings and inducements, whether express or implied,
oral or written. There are no unwritten oral agreements between the parties.

10.16    LIMITATION ON LIABILITY; WAIVER OF PUNITIVE DAMAGES. EACH OF THE
PARTIES HERETO, INCLUDING LENDER BY ACCEPTANCE HEREOF, AGREES THAT IN ANY
JUDICIAL, MEDIATION, OR ARBITRATION PROCEEDING OR ANY CLAIM OR CONTROVERSY
BETWEEN OR AMONG THEM (A “DISPUTE”) THAT MAY ARISE OUT OF OR BE IN ANY WAY
CONNECTED WITH THIS AGREEMENT, THE LOAN DOCUMENTS, OR ANY OTHER AGREEMENT OR
DOCUMENT BETWEEN OR AMONG THEM OR THE OBLIGATIONS EVIDENCED HEREBY OR RELATED
HERETO, IN NO EVENT SHALL ANY PARTY HAVE A REMEDY OF, OR BE LIABLE TO THE OTHER
FOR, (a) INDIRECT, SPECIAL, OR CONSEQUENTIAL DAMAGES OR (b) PUNITIVE OR
EXEMPLARY DAMAGES. EACH OF THE PARTIES HEREBY EXPRESSLY WAIVES ANY RIGHT OR
CLAIM TO PUNITIVE OR EXEMPLARY DAMAGES THEY MAY HAVE OR WHICH MAY ARISE IN THE
FUTURE IN CONNECTION WITH ANY DISPUTE, REGARDLESS OF WHETHER THE DISPUTE IS
RESOLVED BY ARBITRATION, MEDIATION, JUDICIALLY, OR OTHERWISE.

10.17    WAIVER OF JURY TRIAL. TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH
OF BORROWER BY EXECUTION HEREOF AND LENDER BY ACCEPTANCE HEREOF, KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHT EACH MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY LITIGATION BASED ON, OR ARISING OUT OF, UNDER OR IN CONNECTION

 

 

35

 



 

--------------------------------------------------------------------------------

WITH THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY AGREEMENT CONTEMPLATED TO BE
EXECUTED IN CONNECTION WITH THIS AGREEMENT OR ANY COURSE OF CONDUCT, COURSE OF
DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY WITH
RESPECT HERETO. THIS PROVISION IS A MATERIAL INDUCEMENT TO LENDER TO ENTER INTO
AND ACCEPT THIS AGREEMENT. EACH OF THE PARTIES AGREES THAT THE TERMS HEREOF
SHALL SUPERSEDE AND REPLACE ANY PRIOR AGREEMENT RELATED TO ARBITRATION OF
DISPUTES BETWEEN THE PARTIES CONTAINED IN ANY LOAN DOCUMENT OR ANY OTHER
DOCUMENT OR AGREEMENT HERETOFORE EXECUTED IN CONNECTION WITH, RELATED TO OR
BEING REPLACED, SUPPLEMENTED, EXTENDED OR MODIFIED BY, THIS AGREEMENT.

 

10.18

Submission to Jurisdiction; Venue.

(a)        Any legal action or proceeding with respect to this Agreement or any
other Loan Document shall be brought in the courts of the State of Georgia in
Cobb County or the State of Alabama in Jefferson County or of the United States
for the Northern District of Georgia or the Northern District of Alabama, and,
by execution and delivery of this Agreement, each Borrower irrevocably accepts
for itself and in respect of its property, generally and unconditionally, the
nonexclusive jurisdiction of such courts, and agrees to be bound by the other
provisions set forth in this Section 10.18. Each Borrower further irrevocably
consents to the service of process out of any of the aforementioned courts in
any such action or proceeding by the mailing of copies thereof by registered or
certified mail, postage prepaid, to it at the address set out for notices
pursuant to Section 10.4, such service to become effective three days after such
mailing. Nothing herein shall affect the right of Lender to serve process in any
other manner permitted by law or to commence legal proceedings or to otherwise
proceed against each Borrower or any other Credit Party in any other
jurisdiction.

(b)        Each Borrower hereby irrevocably waives any objection which it may
now or hereafter have to the laying of venue of any of the aforesaid actions or
proceedings arising out of or in connection with this Agreement or any other
Loan Document brought in the courts referred to in subsection (a) above and
hereby further irrevocably waives and agrees not to plead or claim in any such
court that any such action or proceeding brought in any such court has been
brought in an inconvenient forum.

10.19    Credit Inquiries. Each Borrower hereby authorizes and permits Lender,
at its discretion and without any obligation to do so, to respond to credit
inquiries from third parties concerning any Borrower or any of its Subsidiaries.

10.20    Information. Nothing in this Agreement shall prevent Lender from
disclosing confidential information provided by any Credit Party from time to
time (a) to any of Lender’s Affiliates, or any of Lender’s or any of its
Affiliates’ officers, directors, employees, agents, or advisors, (b) to any
other Person if reasonably incidental to the administration of the agreements
made herein, (c) as required by any law, rule, or regulation, (d) upon the
order, request or demand of any Governmental Entity; provided, however, that, to
the extent permitted by law, Lender shall provide prior written notice to the
affected Credit Party of any such request or demand, (e) that is or becomes
available to the public or that is or becomes available to Lender other than as
a result of a disclosure by Lender prohibited by this Agreement, (f) in
connection with any litigation to which Lender or any of its Affiliates may be a
party, whether to defend itself, reduce its liability, protect or exercise any
of its claims, rights, remedies or interests under or in connection with the
Loan Documents or any Hedge Agreements, or otherwise, (g) to the extent
necessary in connection with the exercise of any remedy under this Agreement or
any other Loan Document, and (h) to any actual or proposed participant or
assignee; such information to consist of deal terms and other information
customarily found in such publications. Each Credit Party and each Guarantor
hereby authorizes Lender to use the name, logos and other insignia and the
amount of the credit facility provided hereunder in any “tombstone” or
comparable advertising, on its website or in other of Lender’s marketing
materials.

10.21    No Tax Advice. Each Credit Party hereby acknowledges and agrees that,
with respect to all tax and accounting matters relating to this Agreement, the
other Loan Documents, or the transactions contemplated herein and therein, it
has not relied on any representations made, consultation provided by, or advice
given or rendered by Lender or Lender’s representatives, agents, or employees,
and, instead, such Credit Party has sought, and relied upon, the advice of its
own tax and accounting professionals with respect to all such matters.

 

 

36

 



 

--------------------------------------------------------------------------------

[Signatures on following pages]

 

 

37

 



 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed under seal as of the day and year first above written.

 



 

“BORROWERS”

 

 

 

AUTOINFO, INC.

 

 

 

 

 

By: /s/ William I.Wunderlich                                      

 

 

 

Name:  William I. Wunderlich                                     

 

 

 

Title:   Chief Financial Officer                                      

 

 

 

 

 

SUNTECK TRANSPORT CO., INC.

 

 

 

By: /s/ William I. Wunderlich                                   

 

 

 

Name:    William I. Wunderlich                                 

 

 

 

Title:     Chief Financial Officer                                 

 

 

 

ELEETS LOGISTICS, INC.

 

 

 

By: /s/ William I. Wunderlich                                 

 

 

 

Name:    William I. Wunderlich                                

 

 

 

Title:     Chief Financial Officer                                

 

 

 

SUNTECK TRANSPORT CARRIERS, INC.

 

 

 

 

 

By: /s/ William I. Wunderlich                                  

 

 

 

Name:    William I. Wunderlich                                

 

 

 

Title:     Chief Financial Officer                                

 

 

 

 

 

SUNTECK GOVERMENT LOGISTICS, INC.

 

 

 

 

 

By: /s/ William I. Wunderlich                                

 

 

 

Name:    William I. Wunderlich                              

 

 

 

Title:     Chief Financial Officer                              



--------------------------------------------------------------------------------



 

SUNTECK TRANSPORT                [SEAL]
GROUP, INC.

 

 

 

By: /s/ William I. Wunderlich                                  

 

 

 

Name:    William I. Wunderlich                                

 

 

 

Title:     Chief Financial Officer                                

 

 

 

 

 

RAILPORT SERVICES, INC.               [SEAL]

 

 

 

 

 

By: /s/ William I. Wunderlich                                  

 

 

 

Name:    William I. Wunderlich                                

 

 

 

Title:     Chief Financial Officer                                

 

 

 

 

 

AMERICAN SHIPPERS DISPATCH,         
INC.

 

 

 

 

 

By: /s/ William I. Wunderlich                                  

 

 

 

Name:    William I. Wunderlich                                

 

 

 

Title:     Chief Financial Officer                                

 

 

 

 

 

Accepted in Atlanta, Georgia

 

 

 

“LENDER”

 

 

 

REGIONS BANK

 

 

 

 

 

By:  /s/ David L. Coody                                          

 

 

 

Name:   David L.Coody                                           

 

 

 

Title:      Senior Vice President                                

 

 

--------------------------------------------------------------------------------